Exhibit 10.1

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated as of August 31, 2005

 

among

 

NEWTEK SMALL BUSINESS FINANCE, INC.

 

as Borrower,

 

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

 

as Credit Parties,

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

1.

   AMOUNT AND TERMS OF CREDIT    1

    1.1

   Credit Facilities    1

    1.2

   Intentionally Omitted    2

    1.3

   Prepayment    2

    1.4

   Use of Proceeds    4

    1.5

   Interest and Applicable Margins    4

    1.6

   Eligible SBA 7(a) Note Receivables    6

    1.7

   Intentionally Omitted    9

    1.8

   Cash Management Systems    9

    1.9

   Fees    9

    1.10

   Receipt of Payments    10

    1.11

   Application and Allocation of Payments    10

    1.12

   Loan Account and Accounting    11

    1.13

   Indemnity    11

    1.14

   Access    13

    1.15

   Taxes    13

    1.16

   Capital Adequacy; Increased Costs; Illegality    14

    1.17

   Single Loan    15

2.

   CONDITIONS PRECEDENT    15

    2.1

   Conditions to the Initial Revolving Credit Advance    15

    2.2

   Further Conditions to Each Revolving Credit Advance    16

3.

   REPRESENTATIONS AND WARRANTIES    17

    3.1

   Corporate Existence; Compliance with Law    17

    3.2

   Executive Offices; Collateral Locations; FEIN    17

    3.3

   Corporate Power, Authorization, Enforceable Obligations    18

    3.4

   Financial Statements and Projections    18

    3.5

   Material Adverse Effect    19

    3.6

   Ownership of Property; Liens    19

    3.7

   Labor Matters    20

    3.8

   Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness   
20

    3.9

   Government Regulation    20

    3.10

   Margin Regulations    21

    3.11

   Taxes    21

    3.12

   ERISA    21

    3.13

   No Litigation    22

    3.14

   Brokers    22

    3.15

   Intellectual Property    22

    3.16

   Full Disclosure    23

    3.17

   Environmental Matters    23

    3.18

   Insurance    24

    3.19

   Deposit and Disbursement Accounts    24

    3.20

   Intentionally Omitted    24

    3.21

   Referral Relations    24

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

    3.22

   Intentionally Omitted    24

    3.23

   Solvency    24

    3.24

   Subordinated Debt    24

    3.25

   Eligible SBA 7(a) Note Receivables    24

    3.26

   Compliance    25

4.

   FINANCIAL STATEMENTS AND INFORMATION    25

    4.1

   Reports and Notices    25

    4.2

   Communication with Accountants    25

5.

   AFFIRMATIVE COVENANTS    26

    5.1

   Maintenance of Existence and Conduct of Business    26

    5.2

   Payment of Charges    26

    5.3

   Books and Records    26

    5.4

   Insurance    27

    5.5

   Compliance with Laws    27

    5.6

   Supplemental Disclosure    27

    5.7

   Intellectual Property    28

    5.8

   Environmental Matters    28

    5.9

   Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases    28

    5.10

   Intentionally Omitted    29

    5.11

   Further Assurances    29

    5.12

   Borrower as Servicer    29

    5.13

   Negotiable Collateral    29

    5.14

   Collection of SBA 7(a) Note Receivables, Accounts, General Intangibles and
Chattel Paper    29

    5.15

   Records    30

    5.16

   Due Diligence    30

    5.17

   Multi-Party Agreement; Trust Account Agreement    30

    5.18

   REO Property    30

    5.19

   Foreclosure (or Deed in Lieu) Regarding SBA 7(a) Note Receivable Collateral
   30

6.

   NEGATIVE COVENANTS    31

    6.1

   Mergers, Subsidiaries, Etc    31

    6.2

   Investments; Loans and Advances    31

    6.3

   Indebtedness    31

    6.4

   Employee Loans and Affiliate Transactions    32

    6.5

   Capital Structure and Business    32

    6.6

   Guaranteed Indebtedness    33

    6.7

   Liens    33

    6.8

   Sale of Stock and Assets    33

    6.9

   ERISA    33

    6.10

   Financial Covenants    33

    6.11

   Hazardous Materials    34

    6.12

   Sale Leasebacks    34

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

    6.13

   Restricted Payments    34

    6.14

   Change of Corporate Name or Location; Change of Fiscal Year    35

    6.15

   No Impairment of Intercompany Transfers    35

    6.16

   Real Estate Purchase    35

    6.17

   Changes Relating to Parent Subordinated Debt; Trust Account Agreement;
Employment Agreements    35

    6.18

   Approved Forms; Required Procedures    36

    6.19

   Compromise, Settlement or Modification of SBA 7(a) Note Receivables    36

    6.20

   Note Participations to Borrower Affiliates    36

    6.21

   Holding Company    36

7.

   TERM    36

    7.1

   Termination    36

    7.2

   Survival of Obligations Upon Termination of Financing Arrangements    36

8.

   EVENTS OF DEFAULT; RIGHTS AND REMEDIES    37

    8.1

   Events of Default    37

    8.2

   Remedies    39

    8.3

   Waivers by Credit Parties    40

9.

   Assignments; PARTICIPATIONS    40

    9.1

   Assignments    40

    9.2

   Participations    40

10.

   SUCCESSORS AND ASSIGNS    41

    10.1

   Successors and Assigns    41

11.

   MISCELLANEOUS    41

    11.1

   Complete Agreement; Modification of Agreement    41

    11.2

   Amendments and Waivers    41

    11.3

   Fees and Expenses    41

    11.4

   No Waiver    43

    11.5

   Remedies    43

    11.6

   Severability    43

    11.7

   Conflict of Terms    43

    11.8

   Confidentiality    43

    11.9

   GOVERNING LAW    44

    11.10

   Notices    44

    11.11

   Section Titles    45

    11.12

   Counterparts    45

    11.13

   WAIVER OF JURY TRIAL    45

    11.14

   Press Releases and Related Matters    45

    11.15

   Reinstatement    46

    11.16

   Advice of Counsel    46

    11.17

   No Strict Construction    46

    11.18

   Subordination of Intercompany Obligations    46

    11.19

   Loan Documents    47

 

-iii-



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annex A (Recitals)

   -    Definitions

Annex B (Section 1.2)

   -    Intentionally Omitted

Annex C (Section 1.8)

   -    Cash Management System

Annex D (Section 2.1(a))

   -    Closing Checklist

Annex E (Section 4.1(a))

   -    Financial Statements and Projections — Reporting

Annex F (Section 4.1(b))

   -    Collateral Reports

Annex G (Section 6.10)

   -    Financial Covenants

Annex H (Section 11.10)

   -    Notice Addresses

[the following Exhibits and Disclosure Schedules have been omitted]

Exhibit 1.1(a)(i)

   -    Form of Notice of Revolving Credit Advance

Exhibit 1.1(a)(ii)

   -    Form of Revolving Note

Exhibit 1.5(e)

   -    Form of Notice of Conversion/Continuation

Exhibit 4.1(b)

   -    Form of Borrowing Base Certificate

Exhibit 6.3

   -    Form of Intercompany Note

Exhibit A

   -    Approved Forms

Exhibit F

   -    Form of Note Sale Report

Schedule 1.1

   -    Lender’s Representatives

Disclosure Schedule 1.4

   -    Sources and Uses; Funds Flow Memorandum

Disclosure Schedule 3.1

   -    Type of Entity; State of Organization

Disclosure Schedule 3.2

   -    Executive Offices; Collateral Locations; FEIN

Disclosure Schedule 3.4(a)

   -    Financial Statements

Disclosure Schedule 3.4(b)

   -    Pro Forma

Disclosure Schedule 3.4(c)

   -    Projections

Disclosure Schedule 3.6

   -    Real Estate and Leases

Disclosure Schedule 3.7

   -    Labor Matters

Disclosure Schedule 3.8

   -    Ventures, Subsidiaries and Affiliates; Outstanding Stock

Disclosure Schedule 3.11

   -    Tax Matters

Disclosure Schedule 3.12

   -    ERISA Plans

Disclosure Schedule 3.13

   -    Litigation

Disclosure Schedule 3.15

   -    Intellectual Property

Disclosure Schedule 3.17

   -    Hazardous Materials

Disclosure Schedule 3.18

   -    Insurance

Disclosure Schedule 3.19

   -    Deposit and Disbursement Accounts

Disclosure Schedule 5.1

   -    Trade Names

Disclosure Schedule 6.3

   -    Indebtedness

Disclosure Schedule 6.4(a)

   -    Transactions with Affiliates

Disclosure Schedule 6.7

   -    Existing Liens

Disclosure Schedule 6.13

   -    Restricted Payments



--------------------------------------------------------------------------------

Exhibit 10.1

 

This CREDIT AGREEMENT (this “Agreement”), dated as of August 31, 2005 among
NEWTEK SMALL BUSINESS FINANCE, INC., a New York corporation (“Borrower”); the
other Credit Parties signatory hereto; and GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation (in its individual capacity, “GE Capital”), as Lender.

 

RECITALS

 

WHEREAS, Borrower has requested that Lender extend a revolving credit facility
to Borrower of up to Seventy-Five Million Dollars ($75,000,000) in the aggregate
for the purpose of refinancing certain indebtedness of Borrower and to provide
(a) working capital financing for Borrower, (b) funds to finance SBA 7(a) Note
Receivables and other general corporate purposes of Borrower, (c) to redeem up
to $1,500,000 of Borrower Preferred Stock, and (d) funds for other purposes
permitted hereunder; and for these purposes, Lender is willing to make certain
loans to Borrower of up to such amount upon the terms and conditions set forth
herein; and

 

WHEREAS, Borrower has agreed to secure all of its obligations under the Loan
Documents by granting to Lender a security interest in and lien upon all of its
existing and after-acquired personal property (other than Borrower’s SBA
Lender’s License and its rights to any Servicing Fee); and

 

WHEREAS, Newtek Business Services, Inc., a New York corporation (“Parent”), is
willing to guarantee all of the obligations of Borrower to Lender under the Loan
Documents and to pledge to Lender all of the Stock which it owns of Small
Business Lending, Inc., a Delaware corporation (“Intermediate Parent”), to
secure such guaranty, and Intermediate Parent is willing to guarantee all of the
obligations of Borrower to Lender under the Loan Documents and to pledge to
Lender all of the Stock of Borrower and its other Subsidiaries and to grant to
Lender a Lien upon all of its other existing and after-acquired personal
property to secure such guaranty; and

 

WHEREAS, capitalized terms used in this Agreement (including the Recitals) shall
have the meanings ascribed to them in Annex A, and, for purposes of this
Agreement and the other Loan Documents, the rules of construction set forth in
Annex A shall govern. All Annexes, Disclosure Schedules, Exhibits and other
attachments (collectively, “Appendices”) hereto, or expressly identified to this
Agreement, are incorporated herein by reference, and taken together with this
Agreement, shall constitute but a single agreement. These Recitals shall be
construed as part of the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. AMOUNT AND TERMS OF CREDIT.

 

1.1 Credit Facilities.

 

(a) Revolving Credit Facility.

 

(i) Subject to the terms and conditions hereof, Lender agrees to make available
to Borrower from time to time until the Commitment Termination Date advances
(each,

 

-1-



--------------------------------------------------------------------------------

a “Revolving Credit Advance”). Until the Commitment Termination Date, Borrower
may borrow, repay and reborrow under this Section 1.1(a); provided that the
amount of any Revolving Credit Advance to be made at any time shall not exceed
Borrowing Availability at such time. Borrowing Availability may be reduced by
Reserves imposed by Lender in its reasonable credit judgment. Each Revolving
Credit Advance shall be made on notice by Borrower to one of the representatives
of Lender identified in Schedule 1.1 at the address specified therein. Any such
notice must be given no later than (1) 11:00 a.m. (New York time) on the
Business Day of the proposed Revolving Credit Advance, in the case of an Index
Rate Loan, or (2) 11:00 a.m. (New York time) on the date which is three (3)
Business Days prior to the proposed Revolving Credit Advance, in the case of a
LIBOR Loan. Each such notice (a “Notice of Revolving Credit Advance”) must be
given in writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)(i), and shall include the information required in such Exhibit
and such other information as may be required by Lender. If Borrower desires to
have the Revolving Credit Advances bear interest by reference to a LIBOR Rate,
it must comply with Section 1.5(e).

 

(ii) Borrower shall execute and deliver to Lender a note to evidence the
Revolving Loan Commitment. Such note shall be dated the Closing Date and
substantially in the form of Exhibit 1.1(a)(ii) (the “Revolving Note”). The
Revolving Note shall represent the obligation of Borrower to pay the amount of
the Revolving Loan Commitment or, if less, the aggregate unpaid principal amount
of all Revolving Credit Advances made to Borrower together with interest thereon
as prescribed in Section 1.5. The entire unpaid balance of the Revolving Loan
and all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date.

 

(b) Intentionally Omitted.

 

(c) Reliance on Notices. Lender shall be entitled to rely upon, and shall be
fully protected in relying upon, any Notice of Revolving Credit Advance, Notice
of Conversion/Continuation or similar notice believed by Lender to be genuine.
Lender may assume that each Person executing and delivering such a notice was
duly authorized, unless the responsible individual acting thereon for Lender has
actual knowledge to the contrary.

 

1.2 Intentionally Omitted.

 

1.3 Prepayment.

 

(a) Voluntary Prepayments; Reductions in Revolving Loan Commitment. Borrower may
at any time on at least five (5) days’ prior written notice to Lender
permanently reduce (but not terminate) the Revolving Loan Commitment; provided
that (A) any such prepayments or reductions shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of such amount, (B)
the Revolving Loan Commitment shall not be reduced to an amount less than
$50,000,000, and (C) after giving effect to such reductions, Borrower shall
comply with Section 1.3(b)(i). In addition, Borrower may at any time on at least
ten (10) days’ prior written notice to Lender terminate the Revolving Loan
Commitment, provided that upon such termination the Revolving Loan and other
Obligations shall be immediately paid in full. Any such voluntary prepayment and
any such reduction or termination of the Revolving

 

-2-



--------------------------------------------------------------------------------

Loan Commitment must be accompanied by the payment of the Fee required by
Section 1.9(c), if any, plus the payment of any LIBOR funding breakage costs in
accordance with Section 1.13(b). Upon any such reduction or termination of the
Revolving Loan Commitment, Borrower’s right to request Revolving Credit
Advances, shall be permanently reduced or terminated, as the case may be.

 

(b) Mandatory Prepayments.

 

(i) If at any time the outstanding balance of the Revolving Loan exceeds the
lesser of (A) the Revolving Loan Commitment and (B) the Borrowing Base, Borrower
shall immediately repay the aggregate outstanding Revolving Loan to the extent
required to eliminate such excess.

 

(ii) Immediately upon receipt by any Credit Party of cash proceeds of any asset
disposition, including any Permitted Disposition, Borrower shall prepay the
Revolving Loan in an amount equal to all such adjustment payments or proceeds,
net of (A) commissions and other reasonable and customary transaction costs,
fees and expenses properly attributable to such transaction and payable by
Borrower in connection therewith (in each case, relating to costs, fees and
expenses meeting the standard specified in Section 6.4(a) or paid to
non-Affiliates), (B) transfer taxes, (C) amounts payable to holders of senior
Liens on such asset (to the extent such Liens constitute Permitted Encumbrances
hereunder), if any, and (D) an appropriate reserve for income taxes in
accordance with GAAP in connection therewith. Any such prepayment shall be
applied in accordance with Section 1.3(c) below.

 

(iii) If any Credit Party issues Stock or incurs any Indebtedness (other than
Indebtedness permitted by Section 6.3), no later than the Business Day following
the date of receipt of the proceeds thereof, Borrower shall prepay the Revolving
Loan in an amount equal to all such proceeds, net of underwriting discounts and
commissions and other reasonable fees meeting the standard specified in Section
6.4(a) or paid to non-Affiliates in connection therewith. Any such prepayment
shall be applied in accordance with Section 1.3(c) below.

 

(c) Application of Certain Mandatory Prepayments. Any prepayments made by
Borrower pursuant to Sections 1.3(b)(ii) or (b)(iii) above shall be applied as
follows: first, to Fees and reimbursable expenses of Lender then due and payable
pursuant to any of the Loan Documents; second, to interest then due and payable
on the Revolving Loan; and last, to the outstanding principal balance of the
Revolving Loan until the same shall has paid in full. The Revolving Loan
Commitment shall not be permanently reduced by the amount of any such
prepayments.

 

(d) Application of Prepayments from Insurance and Condemnation Proceeds.
Prepayments from insurance or condemnation proceeds in accordance with Section
5.4(b) or (c), and from casualties or losses to Equipment, Fixtures and Real
Estate shall be applied to the Revolving Loan. The Revolving Loan Commitment
shall not be permanently reduced by the amount of any such prepayments.

 

-3-



--------------------------------------------------------------------------------

(e) Nothing in this Section 1.3 shall be construed to constitute Lender’s
consent to any transaction that is not permitted by other provisions of this
Agreement or the other Loan Documents.

 

1.4 Use of Proceeds. Borrower shall utilize the proceeds of the Revolving Loan
solely for the Refinancing (and to pay any related transaction expenses), to
finance SBA 7(a) Note Receivables, to redeem up to $1,500,000 of Borrower
Preferred Stock and for the financing of Borrower’s ordinary working capital and
general corporate needs. Disclosure Schedule (1.4) contains a description of
Borrower’s sources and uses of funds as of the Closing Date, including Revolving
Credit Advances to be made or incurred on that date, and a funds flow memorandum
detailing how funds from each source are to be transferred to particular uses.

 

1.5 Interest and Applicable Margins.

 

(a) Borrower shall pay interest to Lender in arrears on each applicable Interest
Payment Date, at the Index Rate plus the Applicable Revolver Index Margin per
annum or, at the election of Borrower, the applicable LIBOR Rate plus the
Applicable Revolver LIBOR Margin per annum.

 

As of the Closing Date, the Applicable Margins are as follows:

 

Applicable Revolver Index Margin

   0.50 %

Applicable Revolver LIBOR Margin

   2.75 %

 

The Applicable Margins may be adjusted by reference to the following grids:

 

If the Fixed Charge

Coverage Ratio is:

--------------------------------------------------------------------------------

  

Level of

Applicable Margins:

--------------------------------------------------------------------------------

< 1.30:1.00

   Level I

³ 1.30:1.00, but £1.80:1.00

   Level II

> 1.80:1.00

   Level III

 

High to Low

 

     Applicable Margins


--------------------------------------------------------------------------------

       Level I


--------------------------------------------------------------------------------

    Level II


--------------------------------------------------------------------------------

    Level III


--------------------------------------------------------------------------------

 

Applicable Revolver Index Margin

   0.75 %   0.50 %   0.25 %

Applicable Revolver LIBOR Margin

   3.00 %   2.75 %   2.50 %

 

Adjustments in the Applicable Margins commencing with the Fiscal Quarter ending
June 30, 2006 shall be implemented quarterly on a prospective basis, for each
calendar month

 

-4-



--------------------------------------------------------------------------------

commencing at least five (5) days after the date of delivery to Lender of the
quarterly unaudited or annual audited (as applicable) Financial Statements
evidencing the need for an adjustment. Concurrently with the delivery of those
Financial Statements, Borrower shall deliver to Lender a certificate, signed by
its chief financial officer, setting forth in reasonable detail the basis for
the continuance of, or any change in, the Applicable Margins. Failure to deliver
timely such Financial Statements shall, in addition to any other remedy provided
for in this Agreement, result in an increase in the Applicable Margins to the
highest level set forth in the foregoing grid, until the first day of the first
calendar month following the delivery of those Financial Statements
demonstrating that such an increase is not required. If an Event of Default has
occurred and is continuing at the time any reduction in the Applicable Margins
is to be implemented, that reduction shall be deferred until the first day of
the first calendar month following the date on which such Event of Default is
waived or cured.

 

(b) If any payment on the Revolving Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

 

(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Lender on the basis of a 360 day year, in each case for the actual
number of days occurring in the period for which such interest and Fees are
payable. The Index Rate is a floating rate determined for each day. Each
determination by Lender of an interest rate hereunder shall be presumptive
evidence of the correctness of such rates and Fees.

 

(d) So long as an Event of Default under Sections 8.1(a), (h) or (i) has
occurred and is continuing or so long as any other Event of Default has occurred
and is continuing, and at the election of Lender after written notice from
Lender to Borrower, the interest rates applicable to the Revolving Loan shall be
increased by two percentage points (2%) per annum above the rates of interest or
the rate of such Fees otherwise applicable hereunder unless Lender elects to
impose a smaller increase (the “Default Rate”), and all outstanding Obligations
shall bear interest at the Default Rate applicable to such Obligations. Interest
at the Default Rate shall accrue from the initial date of such Event of Default
until that Event of Default is cured or waived and shall be payable in arrears
upon demand.

 

(e) Subject to the conditions precedent set forth in Section 2.2, Borrower shall
have the option to (i) request that any Revolving Credit Advance be made as a
LIBOR Loan, (ii) convert at any time all or any portion of the outstanding
Revolving Loan from Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR
Loan to an Index Rate Loan, subject to payment of LIBOR breakage costs in
accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of the Revolving Loan as a LIBOR Loan upon the expiration of the
applicable LIBOR Period, and the succeeding LIBOR Period of that continued
Revolving Loan shall commence on the first day after the last day of the LIBOR
Period of the Revolving Loan to be continued. Any portion or portions of the
outstanding Revolving Loan having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of such amount. Any such
election must be made by 11:00 a.m. (New York time) on the 3rd Business Day
prior to (1) the date of any proposed Revolving Credit Advance which is to bear
interest at the LIBOR Rate, (2) the end of each

 

-5-



--------------------------------------------------------------------------------

LIBOR Period with respect to any LIBOR Loans to be continued as such, or (3) the
date on which Borrower wishes to convert any Index Rate Loan to a LIBOR Loan for
a LIBOR Period designated by Borrower in such election. If no election is
received with respect to a LIBOR Loan by 11:00 a.m. (New York time) on the third
Business Day prior to the end of the LIBOR Period with respect thereto (or if a
Default or an Event of Default has occurred and is continuing or if the
additional conditions precedent set forth in Section 2.2 shall not have been
satisfied), that LIBOR Loan shall be converted to an Index Rate Loan at the end
of its LIBOR Period. Borrower must make such election by notice to Lender in
writing, by telecopy or overnight courier. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) in the form of Exhibit 1.5(e).

 

(f) Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Lender is equal to the total
interest that would have been received had the interest rate payable hereunder
been (but for the operation of this paragraph) the interest rate payable since
the Closing Date as otherwise provided in this Agreement. In no event shall the
total interest received by Lender pursuant to the terms hereof exceed the amount
that Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate.

 

1.6 Eligible SBA 7(a) Note Receivables. All of the SBA 7(a) Note Receivables
owned by Borrower which are reflected in the most recent Borrowing Base
Certificate delivered by Borrower to Lender shall be “Eligible SBA 7(a) Note
Receivables” for purposes of this Agreement, except any SBA 7(a) Note Receivable
to which any of the exclusionary criteria set forth below applies. Lender shall
have the right to establish, modify or eliminate Reserves against Eligible SBA
7(a) Note Receivables from time to time in its reasonable credit judgment,
including, without limitation the SBA Guaranty Reserve. In addition, Lender
reserves the right, at any time and from time to time after the Closing Date, to
adjust any of the criteria set forth below, to establish new criteria and to
adjust advance rates with respect to Eligible SBA 7(a) Note Receivables, in its
reasonable credit judgment; provided that Lender shall provide five (5) days
prior written notice to Borrower with respect to any adjustment of existing
criteria or establishment of new criteria that would have the effect of making
less credit available. Eligible SBA 7(a) Note Receivables shall not include any
SBA 7(a) Note Receivable of Borrower:

 

(a) as to which all conditions precedent to the effectiveness of the SBA
guaranty with respect to the applicable SBA 7(a) Loan have not been met;

 

(b) to the extent that the SBA 7(a) Loan has not been disbursed by Borrower to
or for the account of the SBA 7(a) Loan Obligor; provided, that at the
discretion of Lender, the disbursement requirements of this clause (b) may be
deemed satisfied on the condition subsequent that the subject disbursements are
actually made to the SBA 7(a) Loan Obligor on the same Business Day as the date
of the applicable Revolving Credit Advance made hereunder;

 

-6-



--------------------------------------------------------------------------------

(c) with respect to which Borrower has not perfected its security interests and
Liens in all underlying collateral for the applicable SBA 7(a) Loan; provided,
that at the discretion of Lender, the perfection requirements of this clause (c)
may be deemed satisfied if escrow arrangements reasonably acceptable to Lender
are in place to insure that all steps necessary for such perfection will be
accomplished promptly, and in any event within seven (7) Business Days following
the disbursement by Borrower of the proceeds of such SBA 7(a) Loan;

 

(d) with respect to which the applicable SBA 7(a) Loan does not conform to all
requirements of the SBA applicable to the initial approval and guaranty by the
SBA thereof;

 

(e) with respect to which the applicable SBA 7(a) Loan, SBA 7(a) Loan Notes or
SBA 7(a) Note Receivable Documents do not comply in all material respects with
Applicable Laws;

 

(f) with respect to which an event or condition has occurred that would release
the SBA from its obligations to Borrower with respect to the applicable SBA 7(a)
Loan, or the SBA has rejected the applicable SBA 7(a) Loan or the applicable SBA
7(a) Note Receivable Documents in any respect;

 

(g) with respect to which the applicable SBA 7(a) Loan was not originated by the
Borrower or Commercial Capital Corp.;

 

(h) with respect to which the applicable SBA 7(a) Loan does not conform in all
material respects to Borrower’s written credit and underwriting guidelines,
including, without limitation, the Required Procedures as in effect on the date
the applicable SBA 7(a) Loan was underwritten, copies of which have been
previously delivered to Lender;

 

(i) with respect to which the insurance coverage required by the applicable SBA
Note Receivable Documents has been cancelled or lapsed or Borrower has not been
named as loss payee or additional insured, as applicable, with respect thereto;

 

(j) to the extent that the outstanding principal amount of any SBA 7(a)
Guaranteed Note Receivable exceeded the maximum amount permitted by the SBA Act
at the time the applicable SBA 7(a) Loan was underwritten;

 

(k) to the extent that the outstanding principal amount of any SBA 7(a)
Non-Guaranteed Note Receivable exceeded the maximum amount permitted by the SBA
Act at the time the applicable SBA 7(a) Loan was underwritten, or if the
aggregate outstanding principal amount of both the SBA 7(a) Guaranteed Note
Receivable portion and the SBA 7(a) Non-Guaranteed Note Receivable portion of
the same SBA 7(a) Loan exceeded the maximum amount permitted by the SBA Act at
the time the applicable SBA 7(a) Loan was underwritten, to the extent of such
excess;

 

(l) with respect to which the applicable SBA 7(a) Loan Obligor is the subject of
an insolvency proceeding or a case commenced under the Bankruptcy Code;

 

(m) with respect to which any payment of interest, principal or any other amount
due under the applicable SBA 7(a) Loan is more than 60 days past due;

 

-7-



--------------------------------------------------------------------------------

(n) with respect to which the applicable SBA 7(a) Loan is not a valid, legally
enforceable obligation of the SBA 7(a) Loan Obligor or is subject to any offset
or other defense on the part of such SBA 7(a) Loan Obligor or to any claim on
the part of the SBA 7(a) Loan Obligor denying liability;

 

(o) with respect to which the subject SBA 7(a) Note Receivable is subject to any
Lien, except for the Lien of Lender and the interest of the SBA pursuant to the
applicable Loan Guaranty Agreement;

 

(p) to the extent that the subject SBA 7(a) Note Receivable has been sold
pursuant to a Note Participation;

 

(q) with respect to which the applicable SBA 7(a) Loan is not evidenced by legal
documentation in form and substance satisfactory to Lender; provided, that legal
documentation that conforms in all material respects to forms provided by the
SBA, standard forms of mortgages or deeds of trust provided by Borrower’s local
counsel for use in specific jurisdictions, or other forms of documents
previously approved by Lender shall be presumed to be satisfactory to Lender;

 

(r) with respect to which the applicable SBA 7(a) Loan is made to an employee,
officer, agent, director, stockholder, or Affiliate of Borrower or any Affiliate
of any thereof;

 

(s) with respect to which the applicable SBA 7(a) Loan has been turned over to
the SBA or any other Person for servicing or collection;

 

(t) with respect to which the applicable SBA 7(a) Loan and the respective rights
of the SBA, Lender, Borrower, and FTA with respect thereto are not subject to
the terms of the Multi-Party Agreement or such other agreement with SBA and
Borrower that Lender, in its sole discretion, deems acceptable;

 

(u) as to which any of the representations or warranties in the Loan Documents
with respect to the SBA 7(a) Loan are untrue;

 

(v) to the extent that any SBA 7(a) Note Receivable together with all other SBA
7(a) Note Receivables in any one industry, as determined by the applicable NAICS
four digit code (except for the Retail Trade industry which shall be measured
for this purpose as independent industries under NAICS codes 44 and 45), exceeds
ten percent (10%) as of the end of each Fiscal Quarter (or, collectively, with
respect to the Full-Service Restaurant and Limited-Service Eating Places
industries (NAICS codes 7221 and 7222), as of the end of each Fiscal Quarter,
fifteen percent (15%); with respect to the Traveler Accommodation industry
(NAICS code 7211), (i) as of the end of each Fiscal Quarter beginning September
30, 2005 through the Fiscal Quarter ending September 30, 2006, forty percent
(40%), (ii) as of the end of each Fiscal Quarter beginning December 31, 2006
through the Fiscal Quarter ending September 30, 2007, thirty-five percent (35%),
and (iii) as of the end of each Fiscal Quarter beginning December 31, 2007 and
thereafter, thirty percent (30%); and, with respect to the Auto Repair and
Maintenance (including car wash) industry (NAICS code 8111), (i) as of the end
of each Fiscal Quarter beginning September 30, 2005 through the Fiscal Year
ending September 30, 2006, twelve

 

-8-



--------------------------------------------------------------------------------

percent (12%), (ii) as of the end of each Fiscal Quarter beginning December 31,
2006 through the Fiscal Quarter ending September 30, 2007, eleven percent (11%),
and (iii) as of the end of each Fiscal Quarter beginning December 31, 2007 and
thereafter, ten percent (10%)) of all Eligible SBA 7(a) Note Receivables;

 

(w) as to which Lender’s Lien and any security in support thereof is not a first
priority perfected Lien;

 

(x) with respect to which the SBA 7(a) Loan Note has been released from the
possession of the FTA in excess of 10 calendar days or has been released from
the possession of the FTA pursuant to the SBA’s prior written consent or
instruction as contemplated by Section 8(e) of the Multi-Party Agreement;

 

(y) to the extent that any SBA 7(a) Note Receivable is in excess of a loan to
collateral value ratio of 90%, as determined by Lender in a manner consistent
with the Required Procedures;

 

(z) as to which any amounts payable have been deferred within the last ninety
(90) days or as to which any amounts payable have been deferred more than twice
within the last twelve (12) months;

 

(aa) with respect to any SBA Reduced Guaranty Receivable, to the extent of the
SBA Reduced Guaranty Ineligible Amount;

 

(bb) with respect to which any SBA 7(a) Loan that is not secured by any SBA 7(a)
Note Receivable Collateral other than a second priority Lien on commercial real
property, to the extent that the sum of (i) the outstanding principal balance of
such SBA 7(a) Loan, and (ii) the outstanding principal balance of the
Indebtedness secured by the first priority Lien on such commercial real
property, exceeds seventy percent (70%) of the fair market value of such
commercial real property;

 

(cc) in the reasonable credit judgment of Lender, to the extent that any SBA
7(a) Note Receivable is secured by real property as to which there are potential
industry-wide liabilities and Environmental Liabilities; or

 

(dd) that is otherwise unacceptable to Lender in its reasonable credit judgment.

 

1.7 Intentionally Omitted.

 

1.8 Cash Management Systems. On or prior to the Closing Date, Borrower will
establish and will maintain until the Termination Date, the cash management
systems described in Annex C (the “Cash Management Systems”).

 

1.9 Fees.

 

(a) Borrower shall pay to Lender the Fees specified in the GE Capital Fee
Letter, at the times specified for payment therein.

 

-9-



--------------------------------------------------------------------------------

(b) As additional compensation for Lender’s Revolving Loan Commitment, Borrower
shall pay to Lender, in arrears, on the first Business Day of each month prior
to the Commitment Termination Date and on the Commitment Termination Date, a Fee
for Borrower’s non use of available funds in an amount equal to three-eighths of
one percent (0.375%) per annum (calculated on the basis of a 360 day year for
actual days elapsed) multiplied by the difference between (x) the Revolving Loan
Commitment (as it may be reduced from time to time) and (y) the average for the
period of the daily closing balance of the Revolving Loan outstanding during the
period for which such Fee is due.

 

(c) If Borrower prepays the Revolving Loan and reduces or terminates the
Revolving Loan Commitment, whether voluntarily or involuntarily and whether
before or after acceleration of the Obligations, or if the Revolving Loan
Commitment is otherwise terminated, Borrower shall pay to Lender as liquidated
damages and compensation for the costs of being prepared to make funds available
hereunder an amount equal to the Applicable Percentage (as defined below)
multiplied by the amount of the reduction of the Revolving Loan Commitment. As
used herein, the term “Applicable Percentage” shall mean (x) two percent
(2.00%), in the case of a prepayment on or prior to the first anniversary of the
Closing Date, and (y) one percent (1.00%), in the case of a prepayment after the
first anniversary of the Closing Date but on or prior to the second anniversary
thereof. The Credit Parties agree that the Applicable Percentages are a
reasonable calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages from an early termination of the
Revolving Loan Commitment. Notwithstanding the foregoing, no prepayment fee
shall be payable by Borrower upon a mandatory prepayment made pursuant to
Sections 1.3(b) or 1.16(c); provided that Borrower does not permanently reduce
or terminate the Revolving Loan Commitment upon any such prepayment and, in the
case of prepayments made pursuant to Sections 1.3(b)(ii) or (b)(iii), the
transaction giving rise to the applicable prepayment is expressly permitted
under Section 6.

 

(d) Intentionally Omitted.

 

(e) Borrower shall pay to Lender a wire transfer fee of $25 per wire transfer in
connection with the forwarding to Borrower or any other person on behalf of
Borrower of the proceeds of any Revolving Credit Advance by Lender.

 

1.10 Receipt of Payments. Borrower shall make each payment under this Agreement
not later than 2:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account. For purposes of
determining Borrowing Availability as of any date, all payments shall be deemed
received on the Business Day on which immediately available funds therefor are
received in the Collection Account prior to 2:00 p.m. New York time. Payments
received after 2:00 p.m. New York time on any Business Day or on a day that is
not a Business Day shall be deemed to have been received on the following
Business Day.

 

1.11 Application and Allocation of Payments.

 

(a) So long as no Event of Default has occurred and is continuing, (i) payments
consisting of proceeds of SBA 7(a) Note Receivables received from the Trustee
and/or Borrower in the ordinary course of business shall be applied to the
Revolving Loan, (ii) payments matching specific scheduled payments then due
shall be applied to those scheduled

 

-10-



--------------------------------------------------------------------------------

payments; (iii) voluntary prepayments shall be applied in accordance with the
provisions of Section 1.3(a); and (iv) mandatory prepayments shall be applied as
set forth in Sections 1.3(c) and (d). As to any other payment, and as to all
payments made when an Event of Default has occurred and is continuing or
following the Commitment Termination Date, Borrower hereby irrevocably waives
the right to direct the application of any and all payments received from or on
behalf of Borrower, and Borrower hereby irrevocably agrees that Lender shall
have the continuing exclusive right to apply any and all such payments against
the Obligations as Lender may deem advisable notwithstanding any previous entry
by Lender in the Loan Account or any other books and records. In the absence of
a specific determination by Lender with respect thereto, payments shall be
applied to amounts then due and payable in the following order: (1) to Fees and
Lender’s expenses reimbursable hereunder; (2) to interest on the Revolving Loan;
(3) to principal payments on the Revolving Loan; and (4) to all other
Obligations to the extent reimbursable under Section 11.3.

 

(b) Lender is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest owing by Borrower under this Agreement or any of
the other Loan Documents if and to the extent Borrower fails to pay promptly any
such amounts as and when due, even if the amount of such charges would exceed
Borrowing Availability at such time. At Lender’s option and to the extent
permitted by law, any charges so made shall constitute part of the Revolving
Loan hereunder.

 

1.12 Loan Account and Accounting. Lender shall maintain a loan account (the
“Loan Account”) on its books to record: all Revolving Credit Advances, all
payments made by Borrower, and all other debits and credits as provided in this
Agreement with respect to the Revolving Loan or any other Obligations. All
entries in the Loan Account shall be made in accordance with Lender’s customary
accounting practices as in effect from time to time. The balance in the Loan
Account, as recorded on Lender’s most recent printout or other written
statement, shall, absent manifest error, be presumptive evidence of the amounts
due and owing to Lender by Borrower; provided that any failure to so record or
any error in so recording shall not limit or otherwise affect Borrower’s duty to
pay the Obligations. Lender shall render to Borrower a monthly accounting of
transactions with respect to the Revolving Loan setting forth the balance of the
Loan Account for the immediately preceding month. Unless Borrower notifies
Lender in writing of any objection to any such accounting (specifically
describing the basis for such objection), within thirty (30) days after the date
thereof, each and every such accounting shall be presumptive evidence of all
matters reflected therein. Only those items expressly objected to in such notice
shall be deemed to be disputed by Borrower.

 

1.13 Indemnity.

 

(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Lender and its Affiliates, and each such
Person’s respective officers, directors, employees, attorneys, agents and
representatives (each, an “Indemnified Person”), from and against any and all
suits, actions, proceedings, claims, damages, losses, liabilities and expenses
(including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal) which may be
instituted or asserted against or incurred by any such Indemnified Person (other
than by another Indemnified

 

-11-



--------------------------------------------------------------------------------

Person) as the result of credit having been extended, suspended or terminated
under this Agreement and the other Loan Documents and the administration of such
credit, and in connection with or arising out of the transactions contemplated
hereunder and thereunder and any actions or failures to act in connection
therewith, including any and all Environmental Liabilities and legal costs and
expenses arising out of or incurred in connection with disputes between or among
any parties to any of the Loan Documents (collectively, “Indemnified
Liabilities”); provided, that no such Credit Party shall be liable for any
indemnification to an Indemnified Person to the extent that any such suit,
action, proceeding, claim, damage, loss, liability or expense results from an
Indemnified Person’s gross negligence, willful misconduct, bad faith, fraud or
breach of its obligations under the Loan Documents. NO INDEMNIFIED PERSON SHALL
BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

(b) To induce Lender to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) Borrower shall default
in payment when due of the principal amount of or interest on any LIBOR Loan;
(iii) Borrower shall refuse to accept any borrowing of, or shall request a
termination of any borrowing of, conversion into or continuation of LIBOR Loans
after Borrower has given notice requesting the same in accordance herewith; or
(iv) Borrower shall fail to make any prepayment of a LIBOR Loan after Borrower
has given a notice thereof in accordance herewith, Borrower shall indemnify and
hold harmless Lender from and against all losses, costs and expenses resulting
from or arising from any of the foregoing. Such indemnification shall include
any loss (including loss of margin) or expense arising from the reemployment of
funds obtained by it or from fees payable to terminate deposits from which such
funds were obtained. For the purpose of calculating amounts payable under this
subsection, Lender shall be deemed to have actually funded the relevant LIBOR
Loan through the purchase of a deposit bearing interest at the LIBOR Rate in an
amount equal to the amount of that LIBOR Loan and having a maturity comparable
to the relevant LIBOR Period; provided that Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this subsection. This covenant
shall survive the termination of this Agreement and the payment of the Revolving
Note and all other amounts payable hereunder. As promptly as practicable under
the circumstances, Lender shall provide Borrower with its written calculation of
all amounts payable pursuant to this Section 1.13(b), and such calculation shall
be binding on the parties hereto unless Borrower shall object in writing within
ten (10) Business Days of receipt thereof, specifying the basis for such
objection in detail.

 

-12-



--------------------------------------------------------------------------------

1.14 Access.

 

(a) Each Credit Party that is a party hereto shall, during normal business
hours, from time to time upon two (2) Business Days’ prior notice as frequently
as Lender reasonably determines to be appropriate: (i) provide Lender and any of
its officers, employees and agents access to its properties (including REO
Property), facilities, advisors, officers and employees of each Credit Party and
to the Collateral, (ii) permit Lender, and any of its officers, employees and
agents, to inspect, audit and make extracts from such Credit Party’s books and
records, and (iii) permit Lender, and its officers, employees and agents, to
inspect, review, evaluate and make test verifications of Collateral of any
Credit Party, including by verifying with any SBA 7(a) Loan Obligor the amount
of its SBA 7(a) Loan; provided, that nothing herein, in the absence of an Event
of Default, shall be construed to grant Lender any rights of examination and
inspection with respect to any SBA 7(a) Loan Obligor (other than books and
Collateral of any SBA 7(a) Loan Obligor in Borrower’s possession). If an Event
of Default has occurred and is continuing, each such Credit Party shall provide
such access at all times and without advance notice. Furthermore, so long as any
Event of Default has occurred and is continuing, Borrower shall provide Lender
with access to its suppliers and customers, including, without limiting any
other right set forth herein or in the other Loan Documents, the SBA 7(a) Loan
Obligors. Each such Credit Party shall make available to Lender and its counsel
reasonably promptly originals or copies of all books and records that Lender may
reasonably request. Each such Credit Party shall deliver any document or
instrument necessary for Lender, as it may from time to time reasonably request,
to obtain records from any service bureau or other Person that maintains records
for such Credit Party, and shall maintain duplicate records or supporting
documentation on media, including computer tapes and discs owned by such Credit
Party.

 

(b) Borrower shall pay Lender a Fee of $800 per day per individual (or the then
prevailing rate charged by Lender, whichever is greater) plus all reasonable
out-of-pocket costs and expenses, in connection with Lender’s field examinations
permitted under Section 1.14(a) above and Section 4(c) of the Security
Agreement. In addition, Borrower shall pay Lender, for the account of each 40%
Participant (as defined in the form of participation agreement attached as
Exhibit C to the Multi-Party Agreement (the “Form Participation Agreement”)) the
fees and costs contemplated by Section 9.1(b) of the Form Participation
Agreement. Such Fees and expenses shall be charged against the Revolving Loan in
connection with each field audit conducted after the Closing Date.

 

1.15 Taxes.

 

(a) Any and all payments by any Credit Party hereunder or under the Revolving
Note or any other Loan Document shall be made, in accordance with this Section
1.15, free and clear of and without deduction for any and all present or future
Taxes. If any Credit Party shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under the Revolving Note or any other
Loan Document, (i) the sum payable shall be increased as much as shall be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 1.15) Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Credit Party shall make such deductions, and (iii) such Credit
Party shall pay the full amount deducted to the relevant taxing or other
authority in accordance with applicable law. Within thirty (30) days after the
date of any payment of Taxes, Borrower shall furnish to Lender the original or a
certified copy of a receipt evidencing payment thereof.

 

-13-



--------------------------------------------------------------------------------

(b) In addition, the Credit Parties shall pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (such taxes being “Other Taxes”).

 

(c) Each Credit Party that is a signatory hereto shall indemnify and, within ten
(10) days of demand therefor, pay Lender for the full amount of Taxes (including
any Taxes or Other Taxes imposed by any jurisdiction on amounts payable under
this Section 1.15) paid by Lender, and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally asserted.

 

1.16 Capital Adequacy; Increased Costs; Illegality.

 

(a) If any law, treaty, governmental (or quasi governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by Lender and thereby reducing the rate of return on Lender’s capital
as a consequence of its obligations hereunder, then Borrower shall from time to
time upon demand by Lender pay to Lender additional amounts sufficient to
compensate Lender for such reduction. A certificate as to the amount of that
reduction and showing the basis of the computation thereof submitted by Lender
to Borrower shall be presumptive evidence of the matters set forth therein.

 

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to Lender of agreeing
to make or making, funding or maintaining the Revolving Loan, then Borrower
shall from time to time, upon demand by Lender, pay to Lender additional amounts
sufficient to compensate Lender for such increased cost. A certificate as to the
amount of such increased cost, submitted to Borrower by Lender, shall be
presumptive evidence of the matters set forth therein. Lender agrees that, as
promptly as practicable after it becomes aware of any circumstances referred to
above which would result in any such increased cost, Lender shall, to the extent
not inconsistent with Lender’s internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrower pursuant to this Section 1.16(b).

 

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for Lender to agree to
make or to make or to continue to fund or maintain any LIBOR Loan, then, unless
Lender is able to make or to continue to fund or to maintain such LIBOR Loan at
another branch or office of Lender without, in Lender’s reasonable opinion,
materially adversely affecting it or its Revolving Loan or the income obtained
therefrom, on

 

-14-



--------------------------------------------------------------------------------

notice thereof and demand therefor by Lender to Borrower (i) the obligation of
Lender to agree to make or to make or to continue to fund or maintain LIBOR
Loans shall terminate and (ii) Borrower shall forthwith prepay in full all
outstanding LIBOR Loans owing to Lender, together with interest accrued thereon,
unless Borrower, within five (5) Business Days after the delivery of such notice
and demand, converts all LIBOR Loans into Index Rate Loans.

 

1.17 Single Loan. The Revolving Loan to Borrower and all of the other
Obligations of Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of Borrower secured, until the
Termination Date, by all of the Collateral.

 

2. CONDITIONS PRECEDENT

 

2.1 Conditions to the Initial Revolving Credit Advance. Lender shall not be
obligated to make any Revolving Credit Advances on the Closing Date, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner reasonably satisfactory to
Lender, in Lender’s sole discretion, or waived in writing by Lender:

 

(a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrower, each other Credit
Party and Lender; and Lender shall have received such documents, instruments,
agreements and legal opinions as Lender shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including all those listed in the Closing Checklist, each in form and
substance reasonably satisfactory to Lender.

 

(b) Repayment of Prior Lender Obligations. Lender shall have received fully
executed originals of pay-off letters reasonably satisfactory to Lender
confirming that all of the Prior Lender Obligations will be repaid in full from
the proceeds of the initial Revolving Credit Advance and all Liens upon any of
the property of Parent or any Credit Party in favor of Prior Lenders shall be
terminated by Prior Lenders immediately upon such payment.

 

(c) Approvals. Lender shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including approval of the SBA and all other requisite Governmental Authorities,
to the execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the Related Transactions or (ii) an officer’s
certificate in form and substance reasonably satisfactory to Lender affirming
that no such consents or approvals are required.

 

(d) Opening Availability. The Eligible SBA 7(a) Note Receivables supporting the
initial Revolving Credit Advance incurred and the amount of the Reserves to be
established on the Closing Date shall be sufficient in value, as determined by
Lender, to provide Borrower with Borrowing Availability, after giving effect to
the initial Revolving Credit Advance and the consummation of the Related
Transactions (on a pro forma basis, with trade payables being paid currently,
and expenses and liabilities being paid in the ordinary course of business and
without acceleration of sales or deterioration of working capital) of at least
$2,000,000.

 

-15-



--------------------------------------------------------------------------------

(e) Payment of Fees. Borrower shall have paid the Fees required to be paid on
the Closing Date in the respective amounts specified in Section 1.9, and shall
have reimbursed Lender for all fees, costs and expenses of closing presented as
of the Closing Date.

 

(f) Capital Structure: Other Indebtedness. The capital structure of each Credit
Party and the terms and conditions of all Indebtedness of each Credit Party
shall be acceptable to Lender in its sole discretion.

 

(g) Due Diligence. Lender shall have completed its business and legal due
diligence, including a roll forward of its previous Collateral audit, with
results reasonably satisfactory to Lender.

 

(h) Consummation of Related Transactions. Lender shall have received fully
executed copies of the Related Transactions Documents, each of which shall be in
full force and effect in form and substance reasonably satisfactory to Lender.
The Related Transactions shall have been consummated in accordance with the
terms of the Related Transactions Documents.

 

(i) Background Checks. Lender shall have received completed background and
reference checks with respect to Credit Parties’ senior management, the results
of which are satisfactory to Lender in its sole discretion.

 

(j) Newtek Funding Corp. Lender shall have received evidence of the dissolution
of Newtek Funding Corp.

 

2.2 Further Conditions to Each Revolving Credit Advance. Lender shall not be
obligated to fund any Revolving Credit Advance or convert or continue all or any
portion of the Revolving Loan as a LIBOR Loan, if, as of the date thereof:

 

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date as determined by
Lender, except to the extent that such representation or warranty expressly
relates to an earlier date and except for changes therein expressly permitted or
expressly contemplated by this Agreement; or

 

(b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Revolving Credit Advance; or

 

(c) after giving effect to any Revolving Credit Advance, the outstanding
principal amount of the Revolving Loan would exceed the lesser of the Borrowing
Base and the Revolving Loan Commitment; or

 

(d) Lender shall not have received a Borrowing Base Certificate, including (i) a
detailed calculation of the Borrowing Base as of the date of the requested
Revolving Credit Advance and (ii) detail regarding that portion of the SBA 7(a)
Note Receivables that are not eligible for Revolving Credit Advances under this
Agreement, provided that such Borrowing Base Certificate need not adjust the
Eligible SBA 7(a) Note Receivables since the last Borrowing Base Certificate
delivered in accordance with Annex F; or

 

-16-



--------------------------------------------------------------------------------

(e) Lender (or the FTA with respect to the SBA 7(a) Loan Notes) shall not have
received in a timely manner all notices or copies of SBA 7(a) Note Receivable
Documents that are to be delivered to it pursuant to the Multi-Party Agreement
in connection with any new SBA 7(a) Note Receivables purported to be included in
the Borrowing Base.

 

The request and acceptance by Borrower of the proceeds of any Revolving Credit
Advance, or the conversion or continuation of all or any part of the Revolving
Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the date
thereof, (i) a representation and warranty by Borrower that the conditions in
this Section 2.2 have been satisfied and (ii) a reaffirmation by Borrower of the
granting and continuance of Lender’s Liens pursuant to the Collateral Documents.

 

3. REPRESENTATIONS AND WARRANTIES

 

To induce Lender to make the Revolving Loan, the Credit Parties executing this
Agreement, make the following representations and warranties to Lender with
respect to all Credit Parties, each and all of which shall survive the execution
and delivery of this Agreement.

 

3.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company or limited partnership organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization as set forth in Disclosure Schedule (3.1); (b) is
duly qualified to conduct business and is in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses or liabilities which could
reasonably be expected to have a Material Adverse Effect; (c) has the requisite
power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease and to conduct its business as now conducted or proposed to be conducted;
(d) subject to specific representations regarding Environmental Laws, has all
licenses, permits, consents or approvals from or by, and has made all material
filings with, and has given all notices to, all Governmental Authorities
(including, without limitation, the SBA) having jurisdiction, to the extent
required for such ownership, operation and conduct; (e) is in compliance with
its charter and bylaws or partnership or operating agreement, as applicable; and
(f) subject to specific representations set forth herein regarding ERISA,
Environmental Laws, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
As of the date hereof, the Borrower is duly licensed as a preferred lender under
the SBA Preferred Lender Program in the districts set forth in Disclosure
Schedule (3.1).

 

3.2 Executive Offices; Collateral Locations; FEIN. As of the Closing Date, each
Credit Party’s name as it appears in official filings in its state of
incorporation or organization, state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and the current location of each Credit Party’s
chief executive office and the warehouses and premises at which any Collateral
(other than SBA 7(a) Loan Notes held by FTA) is located, are set forth in
Disclosure Schedule (3.2), and none of such locations has changed within the
four (4) months preceding the Closing Date. In addition, Disclosure Schedule
(3.2) lists the federal employer identification number of each Credit Party.

 

-17-



--------------------------------------------------------------------------------

3.3 Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Person’s power; (b) have been authorized by all necessary or proper
corporate, limited partnership or limited liability company action; (c) do not
contravene any provision of such Person’s charter, bylaws or partnership or
operating agreement as applicable; (d) do not violate any law or regulation
(including, without limitation, the SBA Rules and Regulations), or any order or
decree of any court or Governmental Authority (including, without limitation,
the SBA); (e) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its property is bound; (f) do not result in the creation or
imposition of any Lien upon any of the property of such Person other than those
in favor of Lender pursuant to the Loan Documents; and (g) do not require the
consent or approval of any Governmental Authority (other than the SBA) or any
other Person, except those referred to in Section 2.1(c), all of which will have
been legally obtained, made or complied with prior to the Closing Date. Each of
the Loan Documents shall be executed and delivered by each Credit Party that is
a party thereto and each such Loan Document shall constitute a legal, valid and
binding obligation of such Credit Party enforceable against it in accordance
with its terms, except as enforceability may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally.

 

3.4 Financial Statements and Projections. Except for the Projections, all
Financial Statements that are referred to below have been prepared in accordance
with GAAP consistently applied throughout the periods covered (except as
disclosed therein and except, with respect to unaudited Financial Statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons covered
thereby as at the dates thereof and the results of their operations and cash
flows for the periods then ended.

 

(a) The following Financial Statements attached hereto as Disclosure Schedule
(3.4(a)) have been delivered on the date hereof:

 

(i) The audited consolidated and unaudited consolidating balance sheets at
December 31, 2004 and the related statements of income and cash flows of
Intermediate Parent and its Subsidiaries for the Fiscal Year then ended,
certified by PricewaterhouseCoopers LLP.

 

(ii) The unaudited balance sheet(s) at June 30, 2005, and the related
statement(s) of income and cash flows of Intermediate Parent and its
Subsidiaries for the six Fiscal Months then ended.

 

(b) Pro Forma. The Pro Forma delivered on the date hereof and attached hereto as
Disclosure Schedule (3.4(b)) was prepared by Borrower giving pro forma effect to
the Related Transactions, was based on the unaudited consolidated and
consolidating balance sheets of Intermediate Parent and its Subsidiaries dated
June 30, 2005, and was prepared in accordance with GAAP, with only such
adjustments thereto as would be required in accordance with GAAP.

 

-18-



--------------------------------------------------------------------------------

(c) Projections. The Projections delivered on the date hereof and attached
hereto as Disclosure Schedule (3.4(c)) have been prepared by Borrower in light
of the past operations of its businesses, but including future payments of known
contingent liabilities, and reflect projections for the eighteen month period
beginning on July 1, 2005 on a month by month basis for the first year and on a
year by year basis thereafter. The Projections are based upon the same
accounting principles as those used in the preparation of the financial
statements described above and the estimates and assumptions stated therein, all
of which Borrower believes to be reasonable and fair in light of current
conditions and current facts known to Borrower and, as of the Closing Date,
reflect Borrower’s good faith and reasonable estimates of the future financial
performance of Borrower for the period set forth therein. The Projections are
not a guaranty of future performance, and actual results may differ from the
Projections.

 

3.5 Material Adverse Effect. Between December 31, 2004 and the Closing Date, (a)
no Credit Party has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that are not reflected in the Pro Forma and that, alone or
in the aggregate, has had or is reasonably expected to have a Material Adverse
Effect, (b) no contract, lease or other agreement or instrument has been entered
into by any Credit Party or has become binding upon any Credit Party’s assets
and no law or regulation applicable to any Credit Party has been adopted, in
each case, that has had or is reasonably expected to have a Material Adverse
Effect, and (c) no Credit Party is in default and to Borrower’s knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate is reasonably expected to have a
Material Adverse Effect. Since December 31, 2004, no event has occurred, that
alone or together with other events, has had or is reasonably expected to have a
Material Adverse Effect.

 

3.6 Ownership of Property; Liens. As of the Closing Date, the real estate (“Real
Estate”) listed in Disclosure Schedule (3.6) constitutes all of the real
property owned, leased, subleased, or used by any Credit Party. Each Credit
Party owns good and marketable fee simple title to all of its owned Real Estate,
and valid and marketable leasehold interests in all of its leased Real Estate,
all as described on Disclosure Schedule (3.6), and copies of all such leases or
a summary of terms thereof reasonably satisfactory to Lender have been delivered
to Lender. Disclosure Schedule (3.6) further describes any Real Estate with
respect to which any Credit Party is a lessor, sublessor or assignor as of the
Closing Date. Each Credit Party also has good and marketable title to, or valid
leasehold interests in, all of its personal property and assets. As of the
Closing Date, none of the properties and assets of any Credit Party are subject
to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Credit Party that may result in any
Liens (including Liens arising under Environmental Laws) other than Permitted
Encumbrances. Each Credit Party has received all deeds, assignments, waivers,
consents, nondisturbance and attornment or similar agreements, bills of sale and
other documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party’s right, title and
interest in and to all such Real Estate and other properties and assets.
Disclosure Schedule (3.6) also describes any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Real Estate. As of
the Closing Date, no portion of any Credit Party’s Real Estate has suffered any
material damage by fire or other casualty loss that has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied. As of the Closing Date, all material permits required to
have been issued or appropriate to enable the Real Estate to be

 

-19-



--------------------------------------------------------------------------------

lawfully occupied and used by the Credit Parties for all of the purposes for
which it is currently occupied and used have been lawfully issued and are in
full force and effect.

 

3.7 Labor Matters. Except as set forth on Disclosure Schedule (3.7), as of the
Closing Date (a) no strikes or other material labor disputes against any Credit
Party are pending or, to any Credit Party’s knowledge, threatened; (b) hours
worked by and payment made to employees of each Credit Party comply with the
Fair Labor Standards Act and each other federal, state, local or foreign law
applicable to such matters; (c) all payments due from any Credit Party for
employee health and welfare insurance have been paid or accrued as a liability
on the books of such Credit Party; (d) no Credit Party is a party to or bound by
any collective bargaining agreement, management agreement, consulting agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any agreements described on Disclosure Schedule
(3.7) have been delivered to Lender); (e) there is no organizing activity
involving any Credit Party pending or, to any Credit Party’s knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) there are no material complaints or charges against any
Credit Party pending or, to the knowledge of any Credit Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual.

 

3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in Disclosure Schedule (3.8), as of the Closing Date, no
Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Credit Party is owned by each of the
Stockholders and in the amounts set forth in Disclosure Schedule (3.8). Except
as set forth in Disclosure Schedule (3.8), there are no outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or other equity securities or any Stock or other equity securities of its
Subsidiaries. All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party as of the Closing Date (except for the Obligations) is described in
Section 6.3 (including Disclosure Schedule (6.3)).

 

3.9 Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any other federal or state
statute (including, without limitation, the SBA Rules and Regulations) that
restricts or limits its ability to incur Indebtedness or to perform its
obligations hereunder. The making of the Revolving Loan by Lender to Borrower,
the application of the proceeds thereof and repayment thereof and the
consummation of the Related Transactions will not violate any provision of any
such statute or any rule, regulation or order issued by the Securities and
Exchange Commission or the SBA.

 

-20-



--------------------------------------------------------------------------------

3.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Credit Party owns any Margin Stock, and none of the proceeds
of the Revolving Loan or other extensions of credit under this Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause the Revolving Loan to be considered a “purpose credit”
within the meaning of Regulations, T, U or X of the Federal Reserve Board. No
Credit Party will take or permit to be taken any action that might cause any
Loan Document to violate any regulation of the Federal Reserve Board.

 

3.11 Taxes. All Federal and other material tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Credit Party have been filed with the appropriate Governmental
Authority, and all Charges have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof,
excluding Charges or other amounts being contested in accordance with Section
5.2(b) and unless the failure to so file or pay would not reasonably be expected
to result in fines, penalties or interest in excess of $250,000 in the
aggregate. Proper and accurate amounts have been withheld by each Credit Party
from its respective employees for all periods in compliance with all applicable
federal, state, local and foreign laws and such withholdings have been timely
paid to the respective Governmental Authorities. Disclosure Schedule (3.11) sets
forth as of the Closing Date those taxable years for which any Credit Party’s
tax returns are currently being audited by the IRS or any other applicable
Governmental Authority and any assessments or threatened assessments in
connection with such audit, or otherwise currently outstanding. Except as
described in Disclosure Schedule (3.11), as of the Closing Date, no Credit Party
has executed or filed with the IRS or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any Charges. None of the Credit Parties
and their respective predecessors are liable for any Charges: (a) under any
agreement (including any tax sharing agreements) or (b) to each Credit Party’s
knowledge, as a transferee. As of the Closing Date, no Credit Party has agreed
or been requested to make any adjustment under IRC Section 481(a), by reason of
a change in accounting method or otherwise, which is reasonably expected to have
a Material Adverse Effect.

 

3.12 ERISA.

 

(a) Disclosure Schedule (3.12) lists as of the Closing Date, (i) all ERISA
Affiliates and (ii) all Plans and separately identifies all Pension Plans,
including Title IV Plans, Multiemployer Plans, and all Retiree Welfare Plans.
Copies of all such listed Plans, together with a copy of the latest IRS/DOL 5500
– series form, as applicable, for each such Plan, have been delivered to Lender.
Except with respect to Multiemployer Plans, each Qualified Plan has been
determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would cause
the loss of such qualification or tax exempt status. Each Plan is in compliance
in all material respects with the applicable provisions of

 

-21-



--------------------------------------------------------------------------------

ERISA, the IRC, and its terms, including the timely filing of all reports
required under the IRC or ERISA. Neither any Credit Party nor ERISA Affiliate
has failed to make any material contribution or pay any material amount due as
required by either Section 412 of the IRC or Section 302 of ERISA or the terms
of any such Plan. No “prohibited transaction”, as defined in Section 406 of
ERISA and Section 4975 of the IRC, has occurred with respect to any Plan, that
would subject any Credit Party to a material tax on prohibited transactions
imposed by Section 502 (i) of ERISA of Section 4975 of the IRC.

 

(b) Except as set forth in Disclosure Schedule (3.12): (i) no Title IV Plan has
any material Unfunded Pension Liability; (ii) no ERISA Event has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened material claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
material liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; and (v) within the last five years no Title IV Plan of any
Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or any ERISA Affiliate (determined at any
time within the last five years) with material Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined at such
time).

 

3.13 No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could be reasonably expected to have a Material Adverse
Effect. Except as set forth on Disclosure Schedule (3.13), as of the Closing
Date there is no Litigation pending or, to any Credit Party’s knowledge,
threatened which seeks damages in excess of $250,000 or injunctive relief
against, or alleges criminal misconduct of, any Credit Party.

 

3.14 Brokers. Except as set forth on Disclosure Schedule (3.14), no broker or
finder brought about the obtaining, making or closing of the Revolving Loan or
the Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

3.15 Intellectual Property. As of the Closing Date, each Credit Party owns or
has rights to use all Intellectual Property necessary to continue to conduct its
business as now conducted by it or presently proposed to be conducted by it, and
each Patent, Trademark, registered Copyright and License is listed, together
with application or registration numbers, as applicable, in Disclosure Schedule
(3.15). Each Credit Party conducts its business and affairs without material
infringement of or interference with any Intellectual Property of any other
Person. Except as set forth in Disclosure Schedule (3.15), no Credit Party has
knowledge of any material infringement claim by any other Person with respect to
any Intellectual Property.

 

-22-



--------------------------------------------------------------------------------

3.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, any Projections, Financial Statements or Collateral
Reports or other written reports from time to time prepared by any Credit Party
and delivered hereunder or any written statement prepared by any Credit Party
and furnished by or on behalf of any Credit Party to Lender pursuant to the
terms of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. Projections from time to time
delivered hereunder are or will be based upon the estimates and assumptions
stated therein, all of which Borrower believed at the time of delivery to be
reasonable and fair in light of current conditions and current facts known to
Borrower as of such delivery date, and reflect Borrower’s good faith and
reasonable estimates of the future financial performance of Borrower and of the
other information projected therein for the period set forth therein. Such
Projection are not a guaranty of future performance and actual results may
differ from those set forth in such Projections. The Liens granted to Lender
pursuant to the Collateral Documents, and assuming all appropriate actions
required of Lender are taken, will at all times be fully perfected first
priority Liens in and to the Collateral described therein, subject, as to
priority, only to Permitted Encumbrances.

 

3.17 Environmental Matters.

 

(a) Except as set forth in Disclosure Schedule (3.17), as of the Closing Date:
(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities for which any Credit Party would be liable that is reasonably
expected to exceed $100,000; (ii) no Credit Party has caused or suffered to
occur any material Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate; (iii) the Credit Parties are and have been
in compliance with all Environmental Laws, except for such noncompliance that
would not result in Environmental Liabilities which could reasonably be expected
to exceed $100,000; (iv) the Credit Parties have obtained, and are in compliance
with, all Environmental Permits required of them by Environmental Laws for the
operations of their respective businesses as presently conducted or as proposed
to be conducted, except where the failure to so obtain or comply with such
Environmental Permits would not result in Environmental Liabilities that could
reasonably be expected to exceed $100,000, and all such Environmental Permits
are valid, uncontested and in good standing; (v) no Credit Party is involved in
operations or knows of any facts, circumstances or conditions, including any
Releases of Hazardous Materials, that are likely to result in any Environmental
Liabilities of such Credit Party that could reasonably be expected to exceed
$100,000; (vi) there is no Litigation arising under or related to any
Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $100,000 or injunctive
relief against, or that alleges criminal misconduct by, any Credit Party; (vii)
no notice has been received by any Credit Party identifying it as a “potentially
responsible party” or requesting information under CERCLA or analogous state
statutes, and to the knowledge of the Credit Parties, there are no facts,
circumstances or conditions that may result in any Credit Party being identified
as a “potentially responsible party” under CERCLA or analogous state statutes;
and (viii) the Credit Parties have provided to Lender copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities, in each case relating to any
Credit Party.

 

-23-



--------------------------------------------------------------------------------

(b) Each Credit Party hereby acknowledges and agrees that Lender (i) is not now,
and has not ever been, in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) does not have the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.

 

3.18 Insurance. Disclosure Schedule (3.18) lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.

 

3.19 Deposit and Disbursement Accounts. Disclosure Schedule (3.19) lists all
banks and other financial institutions at which any Credit Party maintains
deposit or other accounts as of the Closing Date, including the Disbursement
Accounts, and such Schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.

 

3.20 Intentionally Omitted.

 

3.21 Referral Relations. As of the Closing Date, there exists no actual or, to
the knowledge of any Credit Party, threatened termination or cancellation of, or
any material adverse modification or change in the written referral relationship
of any Credit Party with any third-party institution, including brokerage
houses, credit unions and investment banks, who regularly refers potential
borrower relationships to such Credit Party.

 

3.22 Intentionally Omitted.

 

3.23 Solvency. Both before and after giving effect to (a) the Revolving Credit
Advances to be made or incurred on the Closing Date or such other date as
Revolving Credit Advances requested hereunder are made or incurred, (b) the
disbursement of the proceeds of the Revolving Loan pursuant to the instructions
of Borrower, (c) the Refinancing and the consummation of the other Related
Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, each Credit Party is and will be Solvent.

 

3.24 Subordinated Debt. As of the Closing Date, Borrower has delivered to Lender
a complete and correct copy of the Parent Subordinated Debt (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other documents delivered pursuant thereto or in connection therewith). All
Obligations constitute Indebtedness entitled to the benefits of the
subordination provisions contained in the Parent Subordination Agreement.

 

3.25 Eligible SBA 7(a) Note Receivables. Each Eligible SBA 7(a) Guaranteed Note
Receivable and each Eligible SBA 7(a) Non-Guaranteed Note Receivable (i)
represents bona fide existing obligations created by the lending of money by
Borrower to SBA 7(a) Loan Obligors in the ordinary course of Borrower’s
business, and (ii) is unconditionally owed to Borrower without defenses,
disputes, offsets or counterclaims, or rights of return or cancellation and is
secured by SBA 7(a) Note Receivable Collateral in accordance with the Required
Procedures. Each Eligible SBA 7(a) Guaranteed Note Receivable and each Eligible
SBA 7(a) Non-Guaranteed Note Receivable has been documented on Approved Forms in
accordance with the Required

 

-24-



--------------------------------------------------------------------------------

Procedures. Unless otherwise clearly disclosed to Lender in writing prior to
submission to Lender for evaluation for eligibility, Borrower has not received
notice of (a) actual or imminent bankruptcy, insolvency, or material impairment
of the financial condition of any SBA 7(a) Loan Obligor regarding any Eligible
SBA 7(a) Guaranteed Note Receivable or any Eligible SBA 7(a) Non-Guaranteed Note
Receivable or (b) actual or threatened litigation regarding the validity or
enforceability of any Eligible SBA 7(a) Guaranteed Note Receivable or any
Eligible SBA 7(a) Non-Guaranteed Note Receivable or the validity, enforceability
or priority of any SBA 7(a) Note Receivable Collateral. With respect to each
Eligible SBA 7(a) Guaranteed Note Receivable and each Eligible SBA 7(a)
Non-Guaranteed Note Receivable, Borrower has taken the steps required to perfect
Borrower’s Liens in any SBA 7(a) Note Receivable Collateral for such Eligible
SBA 7(a) Guaranteed Note Receivable or Eligible SBA 7(a) Non-Guaranteed Note
Receivable, as applicable, against the applicable SBA 7(a) Loan Obligor in all
applicable jurisdictions. Unless otherwise clearly disclosed to Lender in
writing prior to or simultaneously with submission to Lender for evaluation for
eligibility, Borrower represents that it is the sole legal and beneficial owner
of each Eligible SBA 7(a) Guaranteed Note Receivable or Eligible SBA 7(a)
Non-Guaranteed Note Receivable proposed to Lender as an Eligible SBA 7(a)
Guaranteed Note Receivable or Eligible SBA 7(a) Non-Guaranteed Note Receivable,
and all related SBA 7(a) Note Receivable Documents, and that no participation
interest or other ownership interest (legal, beneficial or otherwise) has been
sold or is otherwise outstanding with respect thereto.

 

3.26 Compliance. The Required Procedures, the SBA 7(a) Note Receivable Documents
and all actions and transactions by Borrower in connection therewith comply in
all material respects with all Applicable Laws.

 

4. FINANCIAL STATEMENTS AND INFORMATION

 

4.1 Reports and Notices.

 

(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Lender the
Financial Statements, notices, Projections and other information at the times,
to the Persons and in the manner set forth in Annex E.

 

(b) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Lender the
Collateral Reports (including Borrowing Base Certificates in the form of Exhibit
4.1(b)) at the times, to the Persons and in the manner set forth in Annex F.

 

4.2 Communication with Accountants. Each Credit Party executing this Agreement
authorizes Lender following two (2) Business Days notice to it to communicate
directly with its independent certified public accountants including
PricewaterhouseCoopers LLP, and authorizes and shall instruct those accountants
and advisors to communicate to Lender information relating to any Credit Party
with respect to the business, results of operations and financial condition of
any Credit Party; provided that, upon request by the applicable Credit Party,
Lender shall provide to such Credit Party copies of any written communications
from such accountants to Lender.

 

-25-



--------------------------------------------------------------------------------

5. AFFIRMATIVE COVENANTS

 

Each Credit Party executing this Agreement agrees that from and after the date
hereof and until the Termination Date:

 

5.1 Maintenance of Existence and Conduct of Business. Each Credit Party shall:
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence and its material rights and franchises;
continue to conduct its business substantially as now conducted or as otherwise
permitted hereunder; at all times maintain, preserve and protect all of its
assets and properties used or useful in the conduct of its business, and keep
the same in good repair, working order and condition in all material respects
(taking into consideration ordinary wear and tear) and from time to time make,
or cause to be made, all necessary or appropriate repairs, replacements and
improvements thereto consistent with industry practices; and transact business
only in such corporate and trade names as are set forth in Disclosure Schedule
(5.1).

 

5.2 Payment of Charges.

 

(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, (ii) lawful claims
for labor, materials, supplies and services or otherwise, and (iii) all storage
or rental charges payable to warehousemen or bailees, in each case, before any
thereof shall become past due, except in the case of clauses (ii) and (iii)
where the failure to pay or discharge such Charges would not result in aggregate
liabilities in excess of $200,000.

 

(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, (i) adequate reserves with respect to such contest are maintained on
the books of such Credit Party, in accordance with GAAP; (ii) if any Lien shall
be imposed to secure payment of such Charges (other than payments to
warehousemen and bailees) that is superior to any of the Liens securing the
Obligations such contest shall be maintained and prosecuted continuously and
with diligence and operates to suspend collection or enforcement of such
Charges; (iii) none of the Collateral becomes finally subject to forfeiture or
loss as a result of such contest; and (iv) such Credit Party shall promptly pay
or discharge such contested Charges, Taxes or claims and all additional charges,
interest, penalties and expenses, if any, and shall deliver to Lender evidence
reasonably acceptable to Lender of such compliance, payment or discharge, if
such contest is terminated or discontinued adversely to such Credit Party or the
conditions set forth in this Section 5.2(b) are no longer met; provided further
that the amount of any such Charges, Taxes or claims secured by a Lien that is
or is potentially superior to any of the Liens securing the Obligations shall
not exceed $250,000 in the aggregate at any time outstanding.

 

5.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements attached as Disclosure Schedule
(3.4(a)).

 

-26-



--------------------------------------------------------------------------------

5.4 Insurance.

 

(a) Each Credit Party shall (a) maintain or cause to be maintained in full force
and effect all policies of insurance of any kind with respect to the property
and businesses of the Credit Parties (including policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation, business interruption and employee health and
welfare insurance) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of Borrower) of a nature and
providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Credit Parties and
(b) cause all such insurance relating to any property or business of any Credit
Party to name Lender as additional insured or loss payee, as appropriate, and to
provide that no cancellation, material addition in amount or material change in
coverage shall be effective until after 30 days’ notice thereof to Lender.

 

(b) Borrower shall cause each SBA 7(a) Loan Obligor to maintain insurance in
accordance with the requirements prescribed by the Required Procedures and cause
Borrower to be named as additional insured or loss payee, as appropriate, in all
such policies.

 

5.5 Compliance with Laws. Each Credit Party shall comply with all federal,
state, local, and foreign laws and regulations applicable to it, including those
relating to ERISA, labor laws, and Environmental Laws and Environmental Permits,
except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Without limiting the foregoing, each Credit Party shall cause the Required
Procedures, the SBA 7(a) Note Receivable Documents and all actions and
transactions by Borrower in connection therewith (a) to comply with SBA Rules
and Regulations, and (b) to comply with all other requirements of all Applicable
Laws except where the failure to comply with such other requirements of any
Applicable Law reasonably could not be expected to result in a Material Adverse
Effect.

 

5.6 Supplemental Disclosure. From time to time as may be reasonably requested by
Lender (which request will not be made more frequently than once each year
absent the occurrence and continuance of an Event of Default) or at Credit
Parties’ election, the Credit Parties shall supplement each Disclosure Schedule
hereto, or any representation herein or in any other Loan Document, with respect
to any matter hereafter arising that, if existing or occurring at the date of
this Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
deemed a waiver of any Default or Event of Default resulting from the matters
disclosed therein, except as consented to by Lender in writing; and (b) no
supplement shall be required as to representations and warranties that relate
solely to the Closing Date.

 

-27-



--------------------------------------------------------------------------------

5.7 Intellectual Property. Each Credit Party will conduct its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person in any material respect and shall comply in all material
respects with the terms of its Licenses.

 

5.8 Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance that could not reasonably be expected to have a Material
Adverse Effect; (b) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate in all material
respects; (c) notify Lender promptly after such Credit Party becomes aware of
any violation of Environmental Laws or Environmental Permits or any Release on,
at, in, under, above, to, from or about any Real Estate that is reasonably
likely to result in Environmental Liabilities in excess of $100,000; and (d)
promptly forward to Lender a copy of any order, notice, request for information
or any communication or report received by such Credit Party in connection with
any such violation or Release or any other matter relating to any Environmental
Laws or Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of $100,000, in each case whether or not the
Environmental Protection Agency or any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter. If Lender at any time has a reasonable basis to believe that there may
be a violation of any Environmental Laws or Environmental Permits by any Credit
Party or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate, which, in each case, could reasonably be expected to have a Material
Adverse Effect, then each Credit Party shall, upon Lender’s written request (i)
cause the performance of such environmental audits including subsurface sampling
of soil and groundwater, and preparation of such environmental reports, at
Borrower’s expense, as Lender may from time to time reasonably request, which
shall be conducted by reputable environmental consulting firms acceptable to
Lender and shall be in form and substance reasonably acceptable to Lender, and
(ii) permit Lender or its representatives to have access to all Real Estate for
the purpose of conducting such environmental audits and testing as Lender deems
reasonably appropriate, including subsurface sampling of soil and groundwater.
Borrower shall reimburse Lender for the reasonable costs of such audits and
tests and the same will constitute a part of the Obligations secured hereunder.
As soon as reasonably possible and in any event within 60 days after request by
Lender, Borrower shall provide Lender with an environmental site assessment
report, prepared by an environmental consultant acceptable to Lender and in form
satisfactory to Lender, with respect to any SBA 7(a) Note Receivable Collateral.

 

5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases. Each Credit Party shall obtain a landlord’s agreement, mortgagee
agreement or bailee letter, as applicable, from the lessor of each leased
property, mortgagee of owned property or bailee with respect to a location where
its books and records are stored or located, which agreement or letter shall
contain a waiver or subordination of all Liens or claims that the landlord,
mortgagee or bailee may assert against such Collateral at that location, and
shall otherwise be reasonably satisfactory in form and substance to Lender. Each
Credit Party shall

 

-28-



--------------------------------------------------------------------------------

timely and fully pay and perform its obligations under all leases and other
agreements with respect to each leased location where any Collateral is or may
be located. To the extent otherwise permitted hereunder, if any Credit Party
proposes to acquire a fee ownership interest in Real Estate after the Closing
Date (other than REO Property), it shall first provide to Lender a mortgage or
deed of trust granting Lender a first priority Lien on such Real Estate,
together with environmental audits, mortgage title insurance commitment, real
property survey, local counsel opinion(s), and, if required by Lender,
supplemental casualty insurance and flood insurance, and such other documents,
instruments or agreements reasonably requested by Lender, in each case, in form
and substance reasonably satisfactory to Lender.

 

5.10 Intentionally Omitted.

 

5.11 Further Assurances. Each Credit Party executing this Agreement agrees that
it shall, at such Credit Party’s expense and upon the reasonable request of
Lender, duly execute and deliver, or cause to be duly executed and delivered, to
Lender such further instruments and do and cause to be done such further acts as
may be necessary or proper in the reasonable opinion of Lender to carry out more
effectively the provisions and purposes of this Agreement and each Loan
Document.

 

5.12 Borrower as Servicer. Borrower shall at its own expense service all of the
SBA 7(a) Note Receivables, including (i) the billing, posting and maintaining of
complete records applicable thereto, and (ii) subject to applicable SBA Rules
and Regulations, the taking of such action with respect thereto as Borrower may
deem advisable.

 

5.13 Negotiable Collateral. Borrower shall cause the original of each SBA 7(a)
Loan Note to be delivered to FTA or such other Person designated in accordance
with the Multi-Party Agreement and to be dealt with as provided in the
Multi-Party Agreement. Subject to the Multi-Party Agreement, in the event that
any other Collateral, including proceeds, is evidenced by or consists of
Negotiable Collateral, and if and to the extent that perfection of priority of
Lender’s security interest is dependent on or enhanced by possession, Borrower,
immediately upon the request of Lender, shall endorse and deliver physical
possession of such Negotiable Collateral to Lender.

 

5.14 Collection of SBA 7(a) Note Receivables, Accounts, General Intangibles and
Chattel Paper. Subject in each case to the Multi-Party Agreement, at any time
after the occurrence and during the continuation of a Default or Event of
Default, Lender or Lender’s designee may (a) notify SBA 7(a) Loan Obligors or
other obligors that SBA 7(a) Note Receivables, Accounts, Chattel Paper, or
General Intangibles have been assigned to Lender or that Lender has a security
interest therein, or (b) collect the 7(a) Loan Receivables, Accounts, Chattel
Paper or General Intangibles directly and charge the collection costs and
expenses to the Loan Account. Subject in each case to the Multi-Party Agreement
and Section 5.12, Borrower agrees that it will hold in trust for Lender, as
Lender’s trustee, any payments with respect to or in connection with SBA 7(a)
Note Receivables or SBA 7(a) Note Receivable Collateral that it receives and
immediately will deliver said payments with respect to or in connection with SBA
7(a) Note Receivables or SBA 7(a) Note Receivable Collateral to a replacement
Servicer appointed or approved by the SBA or, at the request of Lender with the
SBA’s consent to Lender, in each case, in their original form as received by
Borrower.

 

-29-



--------------------------------------------------------------------------------

5.15 Records. Borrower shall maintain accurate and materially complete records
regarding all SBA 7(a) Note Receivables, including without limitation all SBA
7(a) Note Receivables which have been guaranteed by the principals of the
respective SBA 7(a) Loan Obligors; provided that in no event shall such records
fail to comply with the requirements of the SBA Rules and Regulations.

 

5.16 Due Diligence. Borrower shall cooperate fully with Lender in connection
with Lender’s due diligence, from time to time, with respect to property
proposed by Borrower as Collateral and SBA 7(a) Note Receivable Collateral.
Lender shall be entitled to procure such appraisals, brokers’ price opinions,
lien search reports, tax filing reports, title reports, evaluations or other
reports, certifications or information as it may require in connection with its
evaluation or re-evaluation of any Collateral.

 

5.17 Multi-Party Agreement; Trust Account Agreement. Borrower shall comply in a
timely manner with all of its obligations and agreements under the Multi-Party
Agreement and the Trust Account Agreement, including without limitation,
providing complete and accurate Instructions (as defined in the Trust Account
Agreement), in accordance with the terms of the Trust Account Agreement.

 

5.18 REO Property. Promptly upon acquisition of any REO Property, the applicable
Credit Party shall execute such deeds of trust, mortgages and other
documentation with respect to such Credit Party’s interest in such REO Property,
and to the extent, if any, required by SBA Rules and Regulations, obtain and
deliver or cause to be delivered to Lender, an appraisal that is compliant with
the requirements of FIRREA, a mortgagee policy of title insurance, environmental
report, engineering report or other documentation as Lender may reasonably
request in connection therewith.

 

5.19 Foreclosure (or Deed in Lieu) Regarding SBA 7(a) Note Receivable
Collateral. Borrower shall notify Lender of sending or recording any notice of
default on a SBA 7(a) Note Receivable within seven (7) days of such sending or
recording, and notify Lender thereof in writing with each Borrowing Base
Certificate delivered to Lender. Borrower shall also notify Lender in writing
with each Borrowing Base Certificate delivered to Lender, the date upon which
any notice of foreclosure sale was recorded and the initial date set for related
foreclosure sale. In the case of a notice of foreclosure sale, Borrower will
also notify Lender in writing of the recordation of any related notice of
trustee sale within five (5) days of recordation thereof, and include in such
notice the date first set for sale. Promptly upon consummation of any such
foreclosure or trustee sale, or any deed or bill of sale in lieu of foreclosure,
retention of collateral in satisfaction of debt or similar transaction, Borrower
shall deliver to Lender true and complete copies of all documentation executed
(in the case of notices, postings and the like), or to be executed (in the case
of deeds, bills of sale or other documents related to consummation of such
transaction or transfer of such property), by Borrower in respect thereof. In
the event Borrower intends or expects, by means of any such foreclosure, deed or
bill of sale in lieu of foreclosure, retention of collateral in satisfaction of
debt or similar transaction, to acquire title to any personal property included
in the SBA 7(a) Note Receivable Collateral, Borrower shall, contemporaneously
upon acquiring such title, execute and deliver to Lender such security
agreements, financing statements or other documents as may be required by Lender
in order to maintain Lender’s interest therein (Borrower hereby appoints Lender
as its attorney-in-fact, and

 

-30-



--------------------------------------------------------------------------------

grants Lender a special power of attorney, coupled with an interest, to execute
any such security agreements, financing statements or other documents, in
Borrower’s name and on its behalf, and file and record same as required to
perfect Lender’s interest therein). Borrower will not acquire title to, or take
possession of, any such real property unless Borrower has determined, based on
an environmental site assessment prepared by a credentialed consultant
acceptable to Lender who regularly conducts environmental audits, either that
such real property, including all improvements thereon, is in compliance with
all applicable Environmental Laws and that there are no circumstances present on
such real property relating to the use, management or disposal of any Hazardous
Materials for which investigation, testing, monitoring, containment, clean-up or
remediation could be required under any Environmental Law, or that the cost of
any such actions is justified and appropriate in relation to the liquidation
value of such real property.

 

6. NEGATIVE COVENANTS

 

Each Credit Party executing this Agreement agrees that from and after the date
hereof until the Termination Date:

 

6.1 Mergers, Subsidiaries, Etc. No Credit Party shall directly or indirectly, by
operation of law or otherwise, (a) form or acquire any Subsidiary, or (b) merge
with, consolidate with, acquire all or substantially all of the assets or Stock
of, or otherwise combine with or acquire, any Person.

 

6.2 Investments; Loans and Advances. Except as otherwise expressly permitted by
this Section 6, no Credit Party shall make or permit to exist any investment in,
or make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise, except that (a) each Credit Party may maintain its existing
investments in its Subsidiaries as of the Closing Date; (b) Borrower may make
SBA 7(a) Loans to SBA 7(a) Loan Obligors in compliance with the Required
Procedures and maintain SBA 7(a) Note Receivable Collateral securing such SBA
7(a) Loans; and (c) other investments not exceeding $100,000 in the aggregate at
any time outstanding.

 

6.3 Indebtedness.

 

(a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests and Capital Leases permitted in Section 6.7(c), (ii)
the Revolving Loan and the other Obligations, (iii) unfunded pension fund and
other employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, (iv) existing Indebtedness
described in Disclosure Schedule (6.3) and refinancings thereof, including
third-party refinancings, or amendments or modifications thereof that do not
have the effect of increasing the principal amount thereof or changing the
amortization thereof (other than to extend the same) and that are otherwise on
terms and conditions no less favorable to any Credit Party or Lender, as
determined by Lender, than the terms of the Indebtedness being refinanced,
amended or modified; (v) the Parent Subordinated Debt, and (vi) unsecured
Indebtedness consisting of demand loans made to Borrower by any Borrower
Affiliate solely to provide Borrower with the liquidity to fund additional SBA
7(a) Loans, provided that (A) the terms of such Indebtedness do not violate
Section 6.13; (B) Borrower shall have executed and delivered to each Borrower
Affiliate, on or subsequent to the Closing Date, a demand note (collectively,

 

-31-



--------------------------------------------------------------------------------

the “Intercompany Notes”) in the form attached as Exhibit 6.3 to evidence any
such intercompany Indebtedness owing at any time by Borrower to such Borrower
Affiliate, which Intercompany Notes shall be in form and substance reasonably
satisfactory to Lender and, if such Borrower Affiliate is Parent or a Credit
Party, shall be pledged and delivered to Lender pursuant to the applicable
Pledge Agreement or Security Agreement as additional collateral security for the
Obligations; (C) Borrower and each applicable Borrower Affiliate shall record
all intercompany transactions on its books and records consistent with GAAP in a
manner reasonably satisfactory to Lender; (D) the obligations of Borrower under
any such Intercompany Notes shall be subordinated to the Obligations of Borrower
hereunder in a manner reasonably satisfactory to Lender; (E) at the time any
such intercompany loan or advance is made by any Borrower Affiliate to Borrower
and after giving effect thereto, Borrower shall be Solvent; and (F) no Default
or Event of Default would occur and be continuing after giving effect to any
such proposed intercompany loan.

 

(b) No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (i) the Obligations, (ii) Indebtedness secured by a Permitted Encumbrance
if the asset securing such Indebtedness has been sold or otherwise disposed of
in accordance with Sections 6.8(b) or (c) (iii) Indebtedness permitted by
Section 6.3(a)(iv) upon any refinancing thereof in accordance with Section
6.3(a)(iv); and (v) as otherwise permitted in Section 6.13.

 

6.4 Employee Loans and Affiliate Transactions.

 

(a) Except as otherwise expressly permitted in this Section 6 with respect to
Affiliates, no Credit Party shall enter into or be a party to any transaction
with any other Credit Party or any Affiliate thereof except in the ordinary
course of and pursuant to the reasonable requirements of such Credit Party’s
business and upon fair and reasonable terms that are no less favorable to such
Credit Party than would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate of such Credit Party. In addition, if any such
transaction or series of related transactions involves payments in excess of
$50,000 in the aggregate, the terms of these transactions must be disclosed in
advance to Lender. All such transactions existing as of the date hereof are
described in Disclosure Schedule (6.4(a)).

 

(b) No Credit Party shall enter into any lending or borrowing transaction with
any employees of any Credit Party, except loans to its respective employees in
the ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes and stock option
financing up to a maximum of $250,000 to any employee and up to a maximum of
1,000,000 in the aggregate at any one time outstanding.

 

6.5 Capital Structure and Business. If all or part of a Credit Party’s Stock is
pledged to Lender, that Credit Party shall not issue additional Stock; provided
that Intermediate Parent may issue Permitted Preferred Stock. No Credit Party
shall amend its charter or bylaws in a manner that would adversely affect Lender
or such Credit Party’s duty or ability to repay the Obligations. No Credit Party
shall engage in any business other than the businesses currently

 

-32-



--------------------------------------------------------------------------------

engaged in by it, including, without limitation, making SBA 7(a) Loans to small
and medium-sized businesses.

 

6.6 Guaranteed Indebtedness. No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except (a) by endorsement of
instruments or items of payment for deposit to the general account of any Credit
Party, and (b) for Guaranteed Indebtedness incurred for the benefit of any other
Credit Party if the primary obligation is expressly permitted by this Agreement.

 

6.7 Liens. No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to its Accounts or any of its other properties or assets
(whether now owned or hereafter acquired) except for (a) Permitted Encumbrances;
(b) Liens in existence on the date hereof and summarized in Disclosure Schedule
(6.7) and securing Indebtedness described in Disclosure Schedule (6.3) and
permitted refinancings, extensions and renewals thereof, including extensions
and renewals of any such Liens; provided that the principal amount of the
Indebtedness so secured is not increased and the Lien does not attach to any
other Property; and (c) Liens created after the date hereof by conditional sale
or other title retention agreements (including Capital Leases) or in connection
with purchase money Indebtedness with respect to Equipment and Fixtures acquired
by any Credit Party in the ordinary course of business, involving the incurrence
of an aggregate amount of purchase money Indebtedness and Capital Lease
Obligations of not more than $250,000 outstanding at any one time for all such
Liens (provided that such Liens attach only to the assets subject to such
purchase money debt and such Indebtedness is incurred within twenty (20) days
following such purchase and does not exceed 100% of the purchase price of the
subject assets). In addition, no Credit Party shall become a party to any
agreement, note, indenture or instrument, or take any other action, that would
prohibit the creation of a Lien on any of its properties or other assets in
favor of Lender as additional collateral for the Obligations, except operating
leases, Capital Leases or Licenses which prohibit Liens upon the assets that are
subject thereto.

 

6.8 Sale of Stock and Assets. No Credit Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts, other than (a) the sale or other
disposition by a Credit Party of Equipment or Fixtures that are obsolete or no
longer used or useful in such Credit Party’s business and having a book value
not exceeding $50,000 in the aggregate in any Fiscal Year, (b) the sale or other
disposition of other Equipment and Fixtures having a book value not exceeding
$50,000 in the aggregate in any Fiscal Year, (c) Permitted Dispositions, and (d)
Permitted Preferred Stock.

 

6.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
a Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA (ii) an
ERISA Event to the extent such ERISA Event would reasonably be expected to
result in taxes, penalties and other liability in excess of $250,000 in the
aggregate.

 

6.10 Financial Covenants. Borrower shall not breach or fail to comply with any
of the Financial Covenants.

 

-33-



--------------------------------------------------------------------------------

6.11 Hazardous Materials. No Credit Party shall cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the Real
Estate where such Release would (a) violate in any respect, or form the basis
for any Environmental Liabilities under, any Environmental Laws or Environmental
Permits or (b) otherwise adversely impact the value or marketability of any of
the Real Estate or any of the Collateral, other than such violations or
Environmental Liabilities that could not reasonably be expected to have a
Material Adverse Effect.

 

6.12 Sale Leasebacks. No Credit Party shall engage in any sale leaseback,
synthetic lease or similar transaction involving any of its assets.

 

6.13 Restricted Payments. No Credit Party shall make any Restricted Payment,
except (a) intercompany loans and advances between Borrower and Borrower
Affiliates to the extent permitted by Section 6.3; (b) dividends and
distributions by Subsidiaries of Borrower paid to Borrower; (c) dividends and
distributions by Subsidiaries of Intermediate Parent paid to Intermediate
Parent; (d) dividends and distributions by Intermediate Parent paid to Parent
and its other Stockholders on a ratable basis based on each such Stockholder’s
ownership of Intermediate Parent; (e) employee loans permitted under Section
6.4(b); (f) payments of principal and interest on Intercompany Notes issued by
Borrower in accordance with Section 6.3 to any Borrower Affiliate that is a
Guarantor; (g) payments of principal and interest on Intercompany Notes issued
by Borrower in accordance with Section 6.3 to any Borrower Affiliate that is not
a Guarantor; (h) payments of principal with respect to Parent Subordinated Debt;
(i) payments of interest with respect to Parent Subordinated Debt that accrues
at a rate not in excess of 12% per annum, plus an additional 1% upon a default
under the terms of the Parent Subordinated Debt; and (j) payments by a Credit
Party to Parent or any of its Affiliates for goods and services provided
pursuant to written agreements, in each case, as described in Disclosure
Schedule (6.13), that are in the normal course of such Credit Party’s business
and consistent with past practice, are consistent with the cost that would be
payable to unrelated third parties, and have terms and conditions no less
favorable to such Credit Party than would be available from unrelated third
parties, and the amount of such Restricted Payments described in this clause (j)
does not exceed in any Fiscal Year the greater of (x) $1,500,000 in the
aggregate, and (y) fifteen percent (15%) of the total expenses paid by Small
Business Lending, Inc. for such Fiscal Year (other than with respect to referral
and packaging services provided to Borrower which shall not exceed the greater
of (i) 1% of the amount of the related commitment for such services, and (ii)
the current market rate for such services); provided that, (i) with respect to
clauses (d), (g) and (h), (A) no Default or Event of Default has occurred and is
continuing or would result after giving effect to any such Restricted Payment;
(B) the average daily Borrowing Availability of Borrower for the 30-day period
preceding the consummation of such Restricted Payment (after giving effect to
such Restricted Payment and all Revolving Credit Advances funded in connection
therewith as if made on the first day of such period) would have exceeded the
greater of (x) $3,000,000, and (y) ten percent (10%) of the Revolving Loan on
the date of such Restricted Payment (after giving effect to such Restricted
Payment); (C) the Projections shall reflect that such Borrowing Availability
(the greater of (x) $3,000,000, and (y) ten percent (10%) of the Revolving Loan
on the date of such Restricted Payment (after giving effect to such Restricted
Payment)) shall continue for at least 30 days after any such Restricted Payment;
and (D) the Fixed Charge Coverage Ratio determined on a pro forma basis for the
twelve month period ended on the last day of the immediately preceding Fiscal
Quarter for which financial

 

-34-



--------------------------------------------------------------------------------

information has been provided in accordance with Annex E hereto, determined as
if such Restricted Payment had been made on the first day of such period, is at
least 1.50:1.00; (ii) with respect to clause (h), the amount of such Restricted
Payments does not exceed $3,000,000 in the aggregate from the Closing Date; and
(iii) with respect to clause (i), (A) no Default or Event of Default has
occurred and is continuing or would result after giving effect to any such
Restricted Payment; (B) the average daily Borrowing Availability of Borrower for
the 30-day period preceding the consummation of such Restricted Payment (after
giving effect to such Restricted Payment and all Revolving Credit Advances
funded in connection therewith as if made on the first day of such period) would
have exceeded $1,000,000; (C) the Projections shall reflect that Borrowing
Availability (after giving effect to such Restricted Payment) in excess of
$1,000,000 shall continue for at least 30 days after any such Restricted
Payment; and (D) the Fixed Charge Coverage Ratio determined on a pro forma basis
for the twelve month period ended on the last day of the immediately preceding
Fiscal Quarter for which financial information has been provided in accordance
with Annex E hereto, determined as if such Restricted Payment had been made on
the first day of such period, is at least 1.25:1.00.

 

6.14 Change of Corporate Name or Location; Change of Fiscal Year. No Credit
Party shall (a) change its name as it appears in official filings in the state
of its incorporation or other organization, (b) change its chief executive
office, principal place of business, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral, (c) change the type of entity that it is, (d) change
its organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its state of incorporation or
organization, in each case without at least thirty (30) days prior written
notice to Lender and after Lender’s written acknowledgment that any reasonable
action requested by Lender in connection therewith, including to continue the
perfection of any Liens in favor of Lender in any Collateral, has been completed
or taken, and provided that any such new location shall be in the continental
United States. No Credit Party shall change its Fiscal Year.

 

6.15 No Impairment of Intercompany Transfers. No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of Parent to Borrower.

 

6.16 Real Estate Purchase. Subject to compliance with Section 5.19, no Credit
Party shall purchase a fee simple ownership interest in Real Estate other than
REO Property in connection with the exercise of remedies with respect to SBA
7(a) Note Receivable Collateral.

 

6.17 Changes Relating to Parent Subordinated Debt; Trust Account Agreement;
Employment Agreements. No Credit Party shall change or amend the terms of (i)
the Trust Account Agreement, (ii) the Parent Subordinated Debt, except to the
extent permitted by the Parent Subordination Agreement, or (iii) the Employment
Agreements; provided, that the Credit Parties may renew, extend or modify such
Employment Agreements on terms consistent with such agreements and this
Agreement.

 

-35-



--------------------------------------------------------------------------------

6.18 Approved Forms; Required Procedures. Except to the extent required by SBA
Rules and Regulations, Borrower shall not (a) make any changes or revisions to
the Approved Forms, or use any agreements, forms, or other documents other than
the Approved Forms in the lending of money to SBA 7(a) Loan Obligors, or (b)
make any changes or revisions to the Required Procedures. If any such changes
are required, Borrower shall inform Lender in writing of the relevant changes
and the reasons therefor promptly upon becoming aware of the need to make such
changes.

 

6.19 Compromise, Settlement or Modification of SBA 7(a) Note Receivables.
Without limiting any other provision hereof, Borrower shall not compromise,
settle, adjust, or modify any SBA 7(a) Note Receivable in a manner inconsistent
with SBA Rules and Regulations or Required Procedures.

 

6.20 Note Participations to Borrower Affiliates. Borrower shall not repurchase
any Note Participation sold to any Borrower Affiliate on the closing date of the
applicable SBA 7(a) Loan unless (i) such repurchase is made within thirty-one
(31) days of the origination of such SBA 7(a) Loan, and (ii) the amount paid by
Borrower for such Note Participation is the lesser of (x) par, and (y) the fair
market value thereof. In connection with any such arrangement, Borrower and the
applicable Borrower Affiliate shall not enter into any contract, agreement or
arrangement requiring Borrower to repurchase any Note Participation.

 

6.21 Holding Company. Small Business Lending, Inc. shall not own or acquire any
assets (other than Stock of its Subsidiaries existing on the Closing Date) or
incur any Indebtedness or Guaranteed Indebtedness (except the Obligations).

 

7. TERM

 

7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Revolving Loan and all
other Obligations shall be automatically due and payable in full on such date.

 

7.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Lender relating to any
unpaid portion of the Revolving Loan or any other Obligations, due or not due,
liquidated, contingent or unliquidated or any transaction or event occurring
prior to such termination, or any transaction or event, the performance of which
is required after the Commitment Termination Date. Except as otherwise expressly
provided herein or in any other Loan Document, all undertakings, agreements,
covenants, warranties and representations of or binding upon the Credit Parties,
and all rights of Lender, all as contained in the Loan Documents, shall not
terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date; provided, that the provisions of Section 11, the payment obligations under
Sections 1.15 and 1.16, and the indemnities contained in the Loan Documents
shall survive the Termination Date.

 

-36-



--------------------------------------------------------------------------------

8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:

 

(a) Borrower (i) fails to make any payment of principal of, or interest on, or
Fees owing in respect of, the Revolving Loan or any of the other Obligations
when due and payable, or (ii) fails to pay or reimburse Lender for any expense
reimbursable hereunder or under any other Loan Document within ten (10) days
following Lender’s demand for such reimbursement or payment of expenses.

 

(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.1, 5.12, 5.13, 5.17, 5.18 or 6, the second
sentence of Section 5.14, the first sentence of Section 5.19, or any of the
provisions set forth in Annexes C or G, respectively.

 

(c) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 4.1, 5.4, 5.15 or 5.16 or any provisions set forth in
Annexes E or F, respectively, and the same shall remain unremedied for three (3)
Business Days or more from the earlier of (i) notice from Lender, (ii) discovery
by any Credit Party or (iii) when any Credit Party reasonably should have been
aware, in each case, of any such failure or neglect.

 

(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1)
and the same shall remain unremedied for 30 days or more.

 

(e) A default or breach occurs under any other agreement, document or instrument
to which Parent or any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Indebtedness or
Guaranteed Indebtedness (other than the Obligations) of Parent or any Credit
Party in excess of $500,000 in the aggregate (including (x) undrawn committed or
available amounts and (y) amounts owing to all creditors under any combined or
syndicated credit arrangements), or (ii) causes, or permits any holder of such
Indebtedness or Guaranteed Indebtedness or a trustee to cause, Indebtedness or
Guaranteed Indebtedness or a portion thereof in excess of $500,000 in the
aggregate to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment or cash collateral in respect thereof to be demanded,
in each case, regardless of whether such default is waived, or such right is
exercised, by such holder or trustee.

 

(f) Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (i) inadvertent errors not exceeding
$50,000 in the aggregate in any Borrowing Base Certificate, (ii) errors
understating the Borrowing Base and (iii) errors occurring when Borrowing
Availability continues to exceed $4,000,000 after giving effect to the
correction of such errors.) or any representation or warranty herein or in any
Loan Document or in any written statement, report, financial statement or
certificate (other than a Borrowing Base

 

-37-



--------------------------------------------------------------------------------

Certificate) made or delivered to Lender by any Credit Party is untrue or
incorrect in any material respect as of the date when made or deemed made.

 

(g) Assets of any Credit Party with a fair market value of $100,000 or more are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for
thirty (30) days or more.

 

(h) A case or proceeding is commenced against any Credit Party seeking a decree
or order in respect of such Credit Party (i) under the Bankruptcy Code, as now
constituted or hereafter amended or any other applicable federal, state or
foreign bankruptcy or other similar law, (ii) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets, or
(iii) ordering the winding up or liquidation of the affairs of such Credit
Party, and such case or proceeding shall remain undismissed or unstayed for
sixty (60) days or more or a decree or order granting the relief sought in such
case or proceeding is granted by a court of competent jurisdiction.

 

(i) Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of such Credit Party’s assets, (iii)
makes an assignment for the benefit of creditors, or (iv) takes any action in
furtherance of any of the foregoing, or (v) admits in writing its inability to,
or is generally unable to, pay its debts as such debts become due.

 

(j) A final judgment or judgments for the payment of money in excess of $500,000
in the aggregate are at any time outstanding against any one or more of the
Credit Parties (which judgments are not covered by insurance policies as to
which liability has been accepted by the insurance carrier), and the same are
not, within thirty (30) days after the entry thereof, discharged or execution
thereof stayed or bonded pending appeal, or such judgments are not discharged
prior to the expiration of any such stay.

 

(k) Any material provision of any Loan Document ceases to be valid, binding and
enforceable in accordance with its terms (or any Credit Party shall challenge
the enforceability of any Loan Document or shall assert in writing, or engage in
any action or inaction based on any such assertion, that any provision of any of
the Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document ceases to be a valid and perfected first priority Lien (except as
otherwise permitted herein or therein) in any of the Collateral purported to be
covered thereby.

 

(l) Any “Change of Control” occurs.

 

-38-



--------------------------------------------------------------------------------

(m) Borrower shall default, after the expiration of any applicable notice, grace
or cure periods, in any material respect its servicing or any other obligations
under the Multi-Party Agreement or under any Loan Guaranty Agreement.

 

(n) Borrower shall default, after the expiration of any applicable notice, grace
or cure periods, in any material respect its servicing or any other obligations
under a Note Participation.

 

(o) Commencing with the Fiscal Month ending September 30, 2005, Parent and its
Subsidiaries shall have on a consolidated basis at the end of each Fiscal Month,
a Net Worth of less than $50,000,000.

 

(p) Borrower shall (i) lose its status as a duly licensed preferred lender under
the SBA Preferred Lender Program in any SBA district where Borrower at any time
has such status, unless Borrower loses such status solely because of its failure
to make the required number of loans under the expedited procedures in such
district, or (ii) lose, or have any material limitation imposed upon, its
authority to process, close, service, collect, enforce or liquidate any SBA 7(a)
Loans.

 

8.2 Remedies.

 

(a) If any Event of Default has occurred and is continuing, Lender may (i)
without notice, suspend the Revolving Loan facility with respect to additional
Revolving Credit Advances whereupon any further Revolving Credit Advances shall
be made or incurred in Lender’s sole discretion so long as such Event of Default
is continuing, and (ii) without notice except as otherwise expressly provided
herein, increase the rate of interest applicable to the Revolving Loan to the
Default Rate.

 

(b) If any Event of Default has occurred and is continuing, Lender may, without
notice, (i) terminate the Revolving Loan facility with respect to additional
Revolving Credit Advances; (ii) reduce the Revolving Loan Commitment from time
to time; (iii) declare all or any portion of the Obligations, including all or
any portion of the Revolving Loan to be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by Borrower and each other Credit Party; (iv) exercise any
rights and remedies provided to Lender under the Loan Documents or at law or
equity, including those relating to the exercise of remedies or the transfer of
authority for collection, servicing, and liquidation of SBA 7(a) Note
Receivables, and including all remedies provided under the Code (subject at all
times to Lender’s compliance with all applicable terms of the Multi-Party
Agreement and applicable SBA Rules and Regulations, including, without
limitation, any requirement, if any, to provide notice to or to obtain consent
or deemed consent from the SBA); provided, however, that upon the occurrence of
an Event of Default specified in Sections 8.1(h) or (i), the Revolving Loan
Commitment shall be immediately terminated and all of the Obligations, including
the Revolving Loan, shall become immediately due and payable without
declaration, notice or demand by any Person.

 

-39-



--------------------------------------------------------------------------------

(c) Notwithstanding any provision of Section 8.2(a) and (b), any exercise of the
rights and remedies of Lender under Section 8.2(a) and (b) may be subject to the
provisions of the Multi-Party Agreement.

 

8.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Lender on which any Credit Party may in any way
be liable, and hereby ratifies and confirms whatever Lender may do in this
regard, (b) all rights to notice and a hearing prior to Lender’s taking
possession or control of, or to Lender’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Lender to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal and exemption laws.

 

9. ASSIGNMENTS; PARTICIPATIONS

 

9.1 Assignments. Subject to the Multi-Party Agreement, Lender may sell,
transfer, negotiate or assign all or a portion of its rights and obligations
hereunder.

 

9.2 Participations.

 

(a) Subject at all times to Lender’s compliance with all applicable terms of the
Multi-Party Agreement and applicable SBA Rules and Regulations, including,
without limitation, any requirement, if any, to provide notice to or to obtain
consent or deemed consent from the SBA, the Credit Parties signatory hereto
consent to Lender’s sale of participations in, at any time or times, the
Revolving Loan Commitment or any portion thereof or interest therein. Any
participation by Lender of all or any part of its Revolving Loan Commitment
shall be sold with the understanding that all amounts payable by Borrower
hereunder shall be determined as if Lender had not sold such participation, and
that the holder of any such participation shall not be entitled to require
Lender to take or omit to take any action hereunder except as set forth in the
Form Participation Agreement. Solely for purposes of Sections 1.13, 1.15 and
1.16 and any audit expense reimbursement rights referred to in Section 1.14(b),
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrower to the participant and the participant shall be
considered to be a “Lender”. Except as set forth in the preceding sentence
neither Borrower nor any other Credit Party shall have any obligation or duty to
any participant.

 

(b) Each Credit Party executing this Agreement shall assist Lender as reasonably
required to enable Lender to effect any such participation, including, if
requested by Lender, the participation of management in meetings with potential
participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by it
and all other information provided by it and included in such materials, except
that any Projections delivered by Borrower shall only be certified by Borrower
as having been prepared by Borrower in compliance with the representations
contained in Section 3.4(c).

 

-40-



--------------------------------------------------------------------------------

(c) Lender may furnish any information concerning Credit Parties in the
possession of Lender from time to time to participants (including prospective
participants). Lender shall obtain from participants confidentiality covenants
substantially equivalent to those contained in Section 11.8 hereof.

 

10. SUCCESSORS AND ASSIGNS

 

10.1 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Lender and
their respective successors and assigns (including, in the case of any Credit
Party, a debtor-in-possession on behalf of such Credit Party), except as
otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Lender. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Lender shall be void. The terms and provisions of this
Agreement are for the purpose of defining the relative rights and obligations of
each Credit Party and Lender with respect to the transactions contemplated
hereby and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.

 

11. MISCELLANEOUS

 

11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2 below. Any letter of interest, commitment letter or
confidentiality agreement, if any, between any Credit Party and Lender or any of
their respective Affiliates, predating this Agreement and relating to a
financing of substantially similar form, purpose or effect shall be superseded
by this Agreement. Notwithstanding the foregoing, the GE Capital Fee Letter
shall survive the execution and delivery of this Agreement and shall continue to
be a binding obligation of the parties.

 

11.2 Amendments and Waivers. No amendment, modification, termination or waiver
of any provision of this Agreement or the Revolving Note, or any consent to any
departure by any Credit Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by Lender and Borrower.

 

Upon payment in full in cash and performance of all of the Obligations (other
than indemnification Obligations), termination of the Revolving Loan Commitment
and a release of all claims against Lender, and so long as no suits, actions
proceedings, or claims are pending or threatened against any Indemnified Person
asserting any damages, losses or liabilities that are Indemnified Liabilities,
Lender shall deliver to Borrower termination statements, mortgage releases and
other documents necessary or appropriate to evidence the termination of the
Liens securing payment of the Obligations.

 

11.3 Fees and Expenses. Borrower shall reimburse Lender for all reasonable out
of pocket fees, costs and expenses (including the reasonable fees and expenses
of all of its counsel, advisors, consultants and auditors or other advisors,
including environmental and management

 

-41-



--------------------------------------------------------------------------------

consultants and appraisers) incurred in connection with the negotiation,
preparation and filing or recordation of the Loan Documents or incurred in
connection with:

 

(a) any amendment, modification or waiver of, or consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Revolving
Loan made pursuant hereto or its rights hereunder or thereunder;

 

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Lender, any Credit Party or any other Person) in any way relating
to the Collateral, any of the Loan Documents or any other agreement to be
executed or delivered in connection herewith or therewith, and whether as a
party, witness or otherwise) including any litigation, contest, dispute, suit,
case, proceeding or action, and any appeal or review thereof, in connection with
a case commenced by or against any or all of the Credit Parties or any other
Person that may be obligated to Lender by virtue of the Loan Documents;
including any such litigation, contest, dispute, suit, proceeding or action
arising in connection with any work-out or restructuring of the Revolving Loan
during the pendency of one or more Events of Default; provided that no Person
shall be entitled to reimbursement under this clause (b) in respect of any
litigation, contest, dispute, suit, proceeding or action to the extent any of
the foregoing results from such Person’s gross negligence, willful misconduct,
bad faith, fraud or breach by the Lender of its obligations under the Loan
Documents.

 

(c) any attempt to enforce any remedies of Lender against any or all of the
Credit Parties or any other Person that may be obligated to Lender by virtue of
any of the Loan Documents; including any such attempt to enforce any such
remedies in the course of any work-out or restructuring of the Revolving Loan
during the pendency of one or more Events of Default;

 

(d) any workout or restructuring of the Revolving Loan during the pendency of
one or more Events of Default; and

 

(e) efforts (i) to monitor the Revolving Loan or any of the other Obligations,
(ii) to evaluate, observe or assess any of the Credit Parties or their
respective affairs, and (iii) to verify, protect, evaluate, assess, appraise,
collect, sell, liquidate or otherwise dispose of any of the Collateral;

 

including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or representation, including those in
connection with any appellate proceedings; and all expenses, costs, charges and
other fees incurred by such counsel and others in any way or respect arising in
connection with or relating to any of the events or actions described in this
Section 11.3, all of which shall be payable, on demand, by Borrower to Lender.
Without limiting the generality of the foregoing, such expenses, costs, charges
and fees may include: fees, costs and expenses of accountants, environmental
advisors, appraisers, investment bankers, management and other consultants and
paralegals; court costs and expenses; photocopying and duplication expenses;
court reporter fees, costs and expenses; long distance telephone charges; air
express charges; telegram or telecopy charges; secretarial overtime charges; and
expenses for travel,

 

-42-



--------------------------------------------------------------------------------

lodging and food paid or incurred in connection with the performance of such
legal or other advisory services.

 

11.4 No Waiver. Lender’s failure, at any time or times, to require strict
performance by the Credit Parties of any provision of this Agreement or any
other Loan Documents shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance herewith or therewith.
Any suspension or waiver of an Event of Default shall not suspend, waive or
affect any other Event of Default whether the same is prior or subsequent
thereto and whether the same or of a different type. None of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Lender, unless such waiver or suspension is by an instrument in
writing signed by an officer of or other authorized employee of Lender and
directed to Borrower specifying such suspension or waiver.

 

11.5 Remedies. Lender’s rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Lender may
have under any other agreement, including the other Loan Documents, by operation
of law or otherwise. Recourse to the Collateral shall not be required.

 

11.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or such other Loan Document.

 

11.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

 

11.8 Confidentiality. Lender agrees to use commercially reasonable efforts
(equivalent to the efforts Lender applies to maintain as confidential its own
confidential information) to maintain as confidential all confidential
information provided to it by the Credit Parties and designated as confidential
for a period of two (2) years following receipt thereof, except that Lender may
disclose such information (a) to Persons employed or engaged by Lender; (b) to
any bona fide participant or potential participant that has agreed to comply
with the covenant contained in this Section 11.8 (and any such bona fide
participant or potential participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any Governmental Authority or reasonably believed by Lender to
be compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any Litigation to which Lender is a party; or (f) that ceases
to be confidential through no fault of Lender.

 

-43-



--------------------------------------------------------------------------------

11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES AND LENDER PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, PROVIDED, THAT
LENDER AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY, AND, PROVIDED,
FURTHER NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LENDER. EACH CREDIT PARTY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY
OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX H OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

 

11.10 Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission

 

-44-



--------------------------------------------------------------------------------

(with such telecopy or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this Section
11.10), (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number indicated on Annex H or to such other address
(or facsimile number) as may be substituted by notice given as herein provided.
The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice. Failure or delay in delivering copies of
any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower or Lender) designated in Annex
H to receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.

 

11.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

 

11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, BETWEEN LENDER AND ANY CREDIT PARTY ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS RELATED THERETO.

 

11.14 Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GE Capital or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least two (2) Business Days’ prior
notice to GE Capital and without the prior written consent of GE Capital unless
(and only to the extent that) such Credit Party or Affiliate is required to do
so under law and then, in any event, such Credit Party or Affiliate will consult
with GE Capital before issuing such press release or other public disclosure.
Each Credit Party consents to the publication by Lender of advertising material
relating to the financing transactions contemplated by this Agreement using
Borrower’s name, product photographs, logo or trademark. Lender reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

-45-



--------------------------------------------------------------------------------

11.15 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

11.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

 

11.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

11.18 Subordination of Intercompany Obligations.

 

(a) Each Credit Party executing this Agreement covenants and agrees that the
payment of all indebtedness, principal, interest (including interest which
accrues after the commencement of any case or proceeding in bankruptcy, or for
the reorganization of any Credit Party), fees, charges, expenses, attorneys’
fees and any other sum, obligation or liability owing by any other Credit Party
to such Credit Party (collectively, the “Subordinated Intercompany
Obligations”), is subordinated, to the extent and in the manner provided in this
Section 11.18, to the prior payment in full of all Obligations (herein, the
“Senior Obligations”) and that the subordination is for the benefit of Lender,
and Lender may enforce such provisions directly.

 

(b) Each Credit Party executing this Agreement hereby (i) authorizes Lender to
demand specific performance of the terms of this Section 11.18, whether or not
any other Credit Party shall have complied with any of the provisions hereof
applicable to it, at any time when such Credit Party shall have failed to comply
with any provisions of this Section 11.18 which are applicable to it and (ii)
irrevocably waives any defense based on the adequacy of a remedy at law, which
might be asserted as a bar to such remedy of specific performance.

 

-46-



--------------------------------------------------------------------------------

(c) Upon any distribution of assets of any Credit Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

 

(i) Lender shall first be entitled to receive payment in full in cash of the
Senior Obligations before any Credit Party is entitled to receive any payment on
account of the Subordinated Intercompany Obligations.

 

(ii) Any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, to which any other Credit
Party would be entitled except for the provisions of this Section 11.18(c),
shall be paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to Lender, to the extent necessary to make
payment in full of all Senior Obligations remaining unpaid after giving effect
to any concurrent payment or distribution or provisions therefor to Lender.

 

(iii) In the event that notwithstanding the foregoing provisions of this Section
11.18(c), any payment or distribution of assets of any Credit Party of any kind
or character, whether in cash, property or securities, shall be received by any
other Credit Party on account of the Subordinated Intercompany Obligations
before all Senior Obligations are paid in full, such payment or distribution
shall be received and held in trust for and shall be paid over to Lender for
application to the payment of the Senior Obligations until all of the Senior
Obligations shall have been paid in full, after giving effect to any concurrent
payment or distribution or provision therefor to Lender.

 

(d) No right of Lender or any other present or future holders of any Senior
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Credit Party or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by any Credit Party with the terms hereof,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

 

11.19 Loan Documents. Lender shall comply with the requirements applicable to it
under the Multi-Party Agreement and the other Loan Documents.

 

[SIGNATURE PAGES FOLLOW]

 

-47-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

NEWTEK SMALL BUSINESS FINANCE, INC. By:  

/s/ Peter Downs

Title:

 

President

 

-48-



--------------------------------------------------------------------------------

       

GENERAL ELECTRIC CAPITAL

CORPORATION, as Lender

Revolving Loan

Commitment:

        $75,000,000       By:  

/s/ James DeSantis

               

Duly Authorized Signatory

 

-49-



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacities as
Credit Parties and not as Borrowers.

 

SMALL BUSINESS LENDING, INC. By:  

/s/ Michael J. Holden

Title:

 

Treasurer

CCC REAL ESTATE HOLDING CO. LLC By:  

/s/ Peter Downs

Title:

 

President

 

-50-



--------------------------------------------------------------------------------

ANNEX A (Recitals)

 

to

CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Change” has the meaning ascribed thereto in Annex G.

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, Documents or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all healthcare insurance receivables, and (f) all
collateral security of any kind, now or hereafter in existence, given by any
Account Debtor or other Person with respect to any of the foregoing.

 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrower, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of Borrower. For the purposes of this definition,
“control” of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of its management or policies, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that the term “Affiliate” shall specifically exclude Lender.

 

A-1



--------------------------------------------------------------------------------

“Agreement” means the Credit Agreement by and among Borrower, the other Credit
Parties named therein and Lender, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

 

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

 

“Applicable Laws” means all applicable laws, rules, regulations and orders of
any Governmental Authority, as amended from time to time, including without
limitation, the Credit Protection Laws, the Fair Labor Standards Act of 1938, 29
USC § 201 et seq., the Americans With Disabilities Act of 1990, 42 USC § 12101
et seq., and the SBA Rules and Regulations.

 

“Applicable Margins” means collectively the Applicable Revolver Index Margin and
the Applicable Revolver LIBOR Margin.

 

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.5(a).

 

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).

 

“Approved Forms” means the forms of SBA 7(a) Note Receivable Documents attached
as Exhibit A hereto, approved and used by Borrower in the conduct of its
business, together with such changes and modifications or additions thereto from
time to time as allowed by this Agreement or as required by the SBA.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

 

“Blocked Accounts” has the meaning ascribed to it in Annex C.

 

“Borrower” has the meaning ascribed to it in the recitals to the Agreement.

 

“Borrower Affiliate” means Parent and any direct or indirect Subsidiary of
Parent, other than Borrower.

 

“Borrower Preferred Stock” means $1,500,000 of Series A Preferred shares, $0.01
par value, issued by Borrower at the price of $1.00 per share to Global Alliance
Financial Company, LLC.

 

“Borrowing Availability” means as of any date of determination, the lesser of
(i) the Maximum Amount and (ii) the Borrowing Base, in each case, less the sum
of the Revolving Loan then outstanding.

 

“Borrowing Base” shall mean, as of any date of determination by Lender, from
time to time, an amount equal to the sum at such time of (i) up to 85% of the
outstanding principal balance of Borrower’s Eligible SBA 7(a) Note Receivables,
and (ii) up to 50% of the aggregate amount of accrued and unpaid interest on
Borrower’s Performing SBA 7(a) Note Receivables, in each case,

 

A-2



--------------------------------------------------------------------------------

less any Reserves, including, without limitation, the SBA Guaranty Reserve,
established by Lender at such time.

 

“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by Borrower in the form attached to the Agreement as Exhibit
4.1(b).

 

“Broker-Dealer Confirmation” means, with respect to any sale of an SBA 7(a)
Guaranteed Note Receivable, the written communication from a securities
broker-dealer to Borrower confirming the date on which all funds to be paid by
the purchaser of such SBA 7(a) Note Receivable will be disbursed to FTA for the
account of Borrower.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.

 

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Cash Management Systems” has the meaning ascribed to it in Section 1.8.

 

“CCCRE” means CCC Real Estate Holding Co. LLC, a Delaware limited liability
company.

 

“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the issued and outstanding shares of capital Stock of
Parent having the right to vote for the election of directors of Parent under
ordinary circumstances (other than a Person owning 10% or more of such Stock on
the Closing Date); (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of Parent (together with any new directors whose election by the board
of directors of Parent or whose nomination for election by the Stockholders of
Parent was approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office; (c) Parent and its Subsidiaries cease to own and control at
least eighty percent (80%) of the economic and voting rights associated with
ownership of all classes of the outstanding Stock of Intermediate Parent on a
fully diluted basis; (d) Intermediate Parent ceases to own and control all of
the economic and

 

A-3



--------------------------------------------------------------------------------

voting rights associated with all of the outstanding Stock of Borrower and its
other Subsidiaries; (e) Borrower ceases to own and control all of the economic
and voting rights associated with all of the outstanding Stock of any of its
Subsidiaries; or (f) Peter Downs or Barry Sloane shall cease to be employed in
their current capacity with Borrower and is not replaced by Borrower within 120
days of such termination of employment with an individual of comparable
credentials.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (b) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.

 

“Closing Date” means August 31, 2005.

 

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to Lender’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.

 

“Collateral” means the property covered by the Security Agreement and the other
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Lender to secure the
Obligations; provided that in no event shall Collateral include the Borrower’s
SBA Lender’s License.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Intellectual Property Security Agreement and all similar
agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations.

 

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

 

A-4



--------------------------------------------------------------------------------

“Collection Account” means that certain account of Lender, account number
502-328-54 in the name of Lender at Deutsche Bank Trust Company Americas in New
York, New York, ABA No. 021 001 033, or such other account as Lender may
specify.

 

“Commitment Termination Date” means the earliest of (a) August 31, 2008, (b) the
date of termination of Lender’s obligation to make Revolving Credit Advances or
permit the existing Revolving Loan to remain outstanding pursuant to Section
8.2(b), and (c) the date of indefeasible prepayment in full by Borrower of the
Revolving Loan, and the permanent reduction of the Revolving Loan Commitment to
zero dollars ($0).

 

“Compliance Certificate” has the meaning ascribed to it in Annex E.

 

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

 

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

 

“Credit Parties” means Intermediate Parent and each of Intermediate Parent’s
Subsidiaries, including Borrower.

 

“Credit Protection Laws” means all federal, state and local laws in respect of
the business of extending credit to borrowers, as amended from to time,
including, without limitation, the Truth in Lending Act, 15 USC § 1601 et seq.
(and Regulation Z promulgated thereunder at 12 CFR § 226.4), Equal Credit
Opportunity Act, 15 USC § 1691 et seq., Fair Credit Reporting Act, 15 USC § 1692
et seq., Fair Debt Collection Practices Act, 15 USC § 1692 et seq.,
Gramm-Leach-Bliley Act, 12 USC § 1811 et seq., Real Estate Settlement Procedures
Act of 1974, 12 USC § 2601 et seq., Home Mortgage Disclosure Act of 1975, 12 USC
§ 2801 et seq., Fair Housing Act of 1968, 42 USC 3601 et seq.,
anti-discrimination and fair lending laws, laws relating to servicing procedures
or maximum charges and rates of interest, and other similar laws, each to the
extent applicable, and all applicable regulations in respect of any of the
foregoing.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.5(d).

 

A-5



--------------------------------------------------------------------------------

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

 

“Disbursement Accounts” means the Main Disbursement Account, the Vendor
Disbursement Account, the Payroll Disbursement Account, the REO Account and the
Fee Disbursement Account.

 

“Disclosure Schedules” means the Schedules prepared by Borrower and denominated
as Disclosure Schedules (1.4) through (6.7) in the Index to the Agreement.

 

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“EBITDA” means with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income not received in the ordinary course of
Borrower’s business in connection with the making of SBA 7(a) Loans, (iii) gain
from extraordinary items for such period, (iv) any aggregate net gain (but not
any aggregate net loss) during such period arising from the sale, exchange or
other disposition of capital assets by such Person (including any fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets and all securities), other than any gains resulting
from the recovery of non-cash discounts attributable to the sale of SBA 7(a)
Loans in the ordinary course of Borrower’s business, and (v) any other non-cash
gains that have been added in determining consolidated net income, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication, plus
(c) the sum of (i) any provision for income taxes, (ii) Interest Expense, (iii)
loss from extraordinary items for such period, (iv) depreciation and
amortization for such period, (v) amortized debt discount for such period, and
(vi) the amount of any deduction to consolidated net income as the result of any
grant to any members of the management of such Person of any Stock, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication. For
purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person: (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, such Person or any of such Person’s Subsidiaries;
(2) the income (or deficit) of any other Person (other than a Subsidiary) in
which such Person has an ownership interest, except to the extent any such
income has actually been received by such Person in the form of cash dividends
or distributions; (3) the undistributed earnings of any Subsidiary of such
Person to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period; (5) any write-up of any asset; (6) any net gain from the collection of
the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (8) in the case of a successor to such Person

 

A-6



--------------------------------------------------------------------------------

by consolidation or merger or as a transferee of its assets, any earnings of
such successor prior to such consolidation, merger or transfer of assets; and
(9) any deferred credit representing the excess of equity in any Subsidiary of
such Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.

 

“Eligible SBA 7(a) Note Receivable” has the meaning ascribed to it in Section
1.6.

 

“Employment Agreements” means, collectively, the employment agreements of Peter
Downs and Barry Sloane, each in form and substance reasonably satisfactory to
Lender.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral

 

A-7



--------------------------------------------------------------------------------

equipment, and all engineering, processing and manufacturing equipment, office
machinery, furniture, materials, handling equipment, tools, attachments,
accessories, automotive equipment, trailers, trucks, forklifts, molds, dies,
stamps, motor vehicles, rolling stock and other equipment of every kind and
nature, trade fixtures and fixtures not forming a part of real property,
together with all additions and accessions thereto, replacements therefor, all
parts therefor, all substitutes for any of the foregoing, fuel therefor, and all
manuals, drawings, instructions, warranties and rights with respect thereto, and
all products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) with respect to a Title IV Plan, any event described in Section 4043(c) of
ERISA for which notice to the PBGC has not been waived; (b) the withdrawal of
any Credit Party or ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
Credit Party or any ERISA Affiliate from any Multiemployer Plan; (d) the filing
of a notice of intent to terminate a Title IV Plan in a distress termination
described in Section 4041(c) of ERISA or the treatment of a plan amendment as a
termination under Section 4041 of ERISA; (e) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC; (f) with respect to
a Title IV Plan, the existence of an “accumulated funding deficiency” (as
defined in Section 412 of the IRC or Section 302 of ERISA) whether or not
waived, or the failure to make by its due date a required installment under
Section 412(m) of the Code or the failure to make any required contribution to a
Multiemployer Plan; (g) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to a Title IV Plan; (h) the making of any amendment to any
Title IV Plan which could result in the imposition of a lien or the posting of a
bond or other security; (i) with respect to a Title IV Plan an event described
in Section 4062(e) of ERISA; (j) any other event or condition which would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (k) the termination of a Multiemployer Plan under Section
4041A of ERISA or the reorganization or insolvency of a Multiemployer Plan under
Section 4241 or 4245 of ERISA; (l) the loss of a Qualified Plan’s qualification
or tax exempt status; (m) the termination of a Plan described in Section 4064 of
ERISA.

 

“Event of Default” has the meaning ascribed to it in Section 8.1.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. § 201
et seq.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as

 

A-8



--------------------------------------------------------------------------------

determined by Lender in its sole discretion, which determination shall be final,
binding and conclusive, absent manifest error.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fee Disbursement Account” has the meaning ascribed to it in Annex C.

 

“Fees” means any and all fees payable to Lender pursuant to the Agreement or any
of the other Loan Documents.

 

“Financial Covenants” means the Financial Covenants set forth in Annex G.

 

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Intermediate Parent
delivered in accordance with Section 3.4 of the Agreement and Annex E to the
Agreement.

 

“FIRREA” means the Federal Financial Institution Reform, Recovery and
Enforcement Act of 1989, as amended.

 

“Fiscal Month” means any of the monthly accounting periods of Borrower.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Borrower ending on
December 31 of each year.

 

“Fixed Charges” means, with respect to any Person for any fiscal period, (a) the
aggregate of all Interest Expense paid or accrued during such period, plus (b)
scheduled payments of principal with respect to Indebtedness during such period.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any fiscal
period, the ratio of Free Cash Flow to Fixed Charges.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

 

“Free Cash Flow” means, with respect to any Person for any period, EBITDA for
such period, minus (b) Capital Expenditures during such period, minus (c) cash
taxes paid during such period, minus (d) any cash dividends paid during such
period.

 

“FTA” means Colson Services Corp., as fiscal and transfer agent for the SBA and
as the SBA’s agent to hold the original SBA 7(a) Loan Notes pursuant to the
Multi-Party Agreement, and as bailee for Lender for purposes of perfecting
Lender’s security interest in the original SBA 7(a) Loan Notes pursuant to the
Multi-Party Agreement, or any other Person designated by the SBA or Lender,
subject to the consent of the SBA in accordance with the terms of the
Multi-Party Agreement to perform the same or similar functions.

 

A-9



--------------------------------------------------------------------------------

“Form Participation Agreement” has the meaning ascribed to it in Section
1.14(b).

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long term debt, revolving credit and short term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrower, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Closing Date, consistently applied as such term is
further defined in Annex G to the Agreement.

 

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

 

“GE Capital Fee Letter” means that certain letter, dated as of June 29, 2005,
between GE Capital and Borrower with respect to certain Fees to be paid from
time to time by Borrower to GE Capital.

 

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, all customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments, and other Property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party and Negotiable
Collateral.

 

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods”

 

A-10



--------------------------------------------------------------------------------

as defined in the Code, manufactured homes, standing timber that is cut and
removed for sale and unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation, (b)
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or (e)
indemnify the owner of such primary obligation against loss in respect thereof.
The amount of any Guaranteed Indebtedness at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Indebtedness is
incurred and (y) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Guaranteed Indebtedness; or, if
not stated or determinable, the maximum reasonably anticipated liability
(assuming full performance) in respect thereof.

 

“Guaranties” means, collectively, the Guaranty and any other guaranty executed
by any Guarantor in favor of Lender in respect of the Obligations.

 

“Guarantors” means Parent, Intermediate Parent and each Subsidiary of
Intermediate Parent (other than the Borrower), and each other Person, if any,
that executes a guarantee or other similar agreement in favor of Lender in
connection with the transactions contemplated by the Agreement and the other
Loan Documents.

 

“Guaranty” means the guaranty of even date herewith executed by Parent,
Intermediate Parent and each Subsidiary of Intermediate Parent (other than the
Borrower) in favor of Lender.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for

 

A-11



--------------------------------------------------------------------------------

which is deferred 6 months or more, but excluding obligations to trade creditors
incurred in the ordinary course of business that are unsecured and that are not
overdue by more than 6 months unless being contested in good faith, (b) all
reimbursement and other obligations with respect to letters of credit, bankers’
acceptances and surety bonds, whether or not matured, (c) all obligations
evidenced by notes, bonds, debentures or similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations and the present value (discounted at the Index
Rate as in effect on the Closing Date) of future rental payments under synthetic
leases, (f) all obligations of such Person under commodity purchase or option
agreements or other commodity price hedging arrangements, in each case whether
contingent or matured, (g) all obligations of such Person under any foreign
exchange contract, currency swap agreement, interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to alter the risks
of that Person arising from fluctuations in currency values or interest rates,
in each case whether contingent or matured, (h) all Indebtedness referred to
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien upon or in property
or other assets (including accounts and contract rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness, and (i) the Obligations.

 

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.

 

“Indemnified Person” has the meaning ascribed to it in Section 1.13.

 

“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal in the Money
Rate section as the “Prime Rate” (or, if The Wall Street Journal ceases quoting
a prime rate, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum. Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.

 

“Index Rate Loan” means the Revolving Loan or portion thereof bearing interest
by reference to the Index Rate.

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks and the goodwill associated with such Trademarks.

 

A-12



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement made in favor of Lender by each Credit Party.

 

“Intercompany Notes” has the meaning ascribed to it in Section 6.3.

 

“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.

 

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while the Revolving Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period; provided that,
in addition to the foregoing, each of (x) the date upon which the Revolving Loan
Commitment has been terminated and the Revolving Loan has been paid in full and
(y) the Commitment Termination Date shall be deemed to be an “Interest Payment
Date” with respect to any interest that has then accrued under the Agreement.

 

“Intermediate Parent” has the meaning ascribed thereto in the Recitals to the
Agreement.

 

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

 

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts of any Credit Party.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

 

“IRS” means the Internal Revenue Service, or any successor thereto.

 

“Lender” means GE Capital.

 

“Letter-of Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance

 

A-13



--------------------------------------------------------------------------------

under a letter of credit, whether or not such Credit Party, as beneficiary, has
demanded or is entitled to demand payment or performance.

 

“LIBOR Business Day” means a Business Day on which banks in the city of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loan” means the Revolving Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to the Agreement and ending
one, two or three months thereafter, as selected by Borrower’s irrevocable
notice to Lender as set forth in Section 1.5(e); provided that the foregoing
provision relating to LIBOR Periods is subject to the following:

 

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

 

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

 

(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;

 

(d) Borrower shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for the Revolving Loan; and

 

(f) Borrower shall select LIBOR Periods so that there shall be no more than 5
separate LIBOR Loans in existence at any one time.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by
Lender equal to:

 

(a) the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m., (London time)
on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by

 

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.

 

A-14



--------------------------------------------------------------------------------

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to Lender and Borrower.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

 

“Litigation” has the meaning ascribed to it in Section 3.13.

 

“Loan Account” has the meaning ascribed to it in Section 1.12.

 

“Loan Documents” means the Agreement, the Revolving Note, the Collateral
Documents, the Multi-Party Agreement, the Trust Account Agreement, the Parent
Subordination Agreement and all other agreements, instruments, documents and
certificates identified in the Closing Checklist executed and delivered to, or
in favor of, Lender and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Credit Party, or any employee of any Credit Party, and delivered
to Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

 

“Loan Guaranty Agreement” means any Loan Guaranty Agreement (Deferred
Participation) (SBA Form 750), Loan Guaranty Agreement (Deferred Participation
for Short Term Loans) (SBA Form 750B), or similar agreement in force and effect
between Borrower and the SBA from time to time (including, with respect to any
SBA 7(a) Guaranteed Notes Receivable originated by a predecessor in interest of
Borrower, SBA’s consent to Borrower’s acquisition of such SBA 7(a) Guaranteed
Notes Receivable).

 

“Main Disbursement Account” has the meaning ascribed to it in Annex C.

 

“Margin Stock” has the meaning ascribed to it in Section 3.10.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of any Credit
Party, (b) Borrower’s ability to pay the Revolving Loan or any of the other
Obligations in accordance with the terms of the Agreement, (c) the Collateral or
Lender’s Liens on the Collateral or the priority of such Liens, or (d) Lender’s
rights and remedies under the Agreement and the other Loan Documents. Without

 

A-15



--------------------------------------------------------------------------------

limiting the foregoing, any event or occurrence adverse to the Credit Parties
which results in or is reasonably expected to result in losses, costs, damages,
liabilities or expenditures in excess of $1,500,000 shall constitute a Material
Adverse Effect.

 

“Maximum Amount” means an amount equal to the Revolving Loan Commitment as of
any date of determination.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

 

“Multi-Party Agreement” means the Multi-Party Agreement by and among Borrower,
Intermediate Parent, CCCRE, Lender, FTA, and the SBA, dated as of August 31,
2005, as the same may be supplemented, modified, or amended from time to time.

 

“NAICS” means the North American Industry Classification System.

 

“Negotiable Collateral” means all of Borrower’s now owned and hereafter acquired
right, title and interest in or with respect to SBA 7(a) Loan Notes and other
Instruments, promissory notes, drafts, or similar documents or agreements,
Chattel Paper, letters of credit, Letter of Credit Rights, and any and all
Supporting Obligations in respect of any of the foregoing.

 

“Net Sale Proceeds” means the proceeds payable to or for the account of Borrower
from the sale of any SBA Guaranteed Notes Receivable, net of any fees or
commissions payable to FTA with respect thereto. Net Sales Proceeds shall not
include any commissions payable to a broker-dealer with respect to any such
sale.

 

“Net Worth” means, with respect to any Person as of any date of determination,
the book value of the assets of such Person, minus the sum of (a) reserves
applicable thereto, and (b) all of such Person’s liabilities on a consolidated
basis (including accrued and deferred income taxes, but excluding preferred
stock), all as determined in accordance with GAAP.

 

“Note Participation” means a participation interest with respect to a SBA 7(a)
Note Receivable, sold by Borrower pursuant to documentation reasonably
acceptable to Lender.

 

“Note Participation Amount” means the proceeds payable to or for the account of
Borrower from the sale of any Note Participation.

 

“Note Sale Settlement Date” means the date specified for the settlement of the
sale of any SBA 7(a) Guaranteed Note Receivable pursuant to a Broker-Dealer
Confirmation.

 

“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.5(e).

 

“Notice of Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a).

 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance

 

A-16



--------------------------------------------------------------------------------

is then required or contingent, or such amounts are liquidated or determinable)
owing by any Credit Party to Lender, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement, letter of credit agreement or other instrument, arising
under the Agreement or any of the other Loan Documents. This term includes all
principal, interest (including all interest that accrues after the commencement
of any case or proceeding in bankruptcy by or against any Credit Party, whether
or not allowed in such case or proceeding), Fees, hedging obligations under
swaps, caps and collar arrangements provided by any Lender, expenses, attorneys’
fees and any other sum chargeable to any Credit Party under the Agreement or any
of the other Loan Documents.

 

“Parent” has the meaning ascribed thereto in the recitals to the Agreement.

 

“Parent Subordinated Debt” means the Indebtedness of Borrower to Parent existing
as of the Closing Date and evidenced by the Promissory Note dated as of August
31, 2005 in the original principal amount of $9,589,247, in form and substance
satisfactory to Lender, payment of which has been subordinated to payment of the
Obligations pursuant to the Parent Subordination Agreement.

 

“Parent Subordination Agreement” means a Subordination Agreement, in form and
substance satisfactory to Lender, executed by Parent, Borrower and Lender and
relating to all Parent Subordinated Debt.

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

 

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations in part or extensions thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Performing SBA 7(a) Note Receivable” means each SBA 7(a) Note Receivables with
respect to which no payment of interest, principal or any other amount due under
the applicable SBA 7)a) Loan is more that 60 days past due.

 

“Permitted Dispositions” means (a) sales of SBA 7(a) Guaranteed Note
Receivables, (b) sales of SBA 7(a) Non-Guaranteed Note Receivables, (c) sales of
Note Participations, (d) sales to SBA of the SBA 7(a) Non-Guaranteed Note
Receivable portion of any SBA 7(a) Note Receivable with respect to which SBA
also holds the SBA 7(a) Guaranteed Note Receivable portion thereof, and (e)
other dispositions of SBA 7(a) Note Receivables or the collateral therefor, in
each case to the extent required or permitted by SBA in accordance with SBA
Rules and Regulations; provided that (i) any sales of SBA 7(a) Guaranteed Note
Receivables or any sales of Note Participations in any SBA 7(a) Guaranteed Note
Receivables may not be for an amount less than par, and (ii) any sale of a SBA
7(a) Non-Guaranteed Note Receivable or any sales of Note Participations in any

 

A-17



--------------------------------------------------------------------------------

SBA 7(a) Non-Guaranteed Note Receivable may not be for an amount less than the
value attributable to the applicable SBA 7(a) Non-Guaranteed Note Receivable, or
the participated portion thereof, in the Borrowing Base as of the date of such
sale.

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $ $50,000 at any time, so long as such Liens attach only
to Inventory; (f) deposits securing, or in lieu of, surety, appeal or customs
bonds in proceedings to which any Credit Party is a party; (g) any attachment or
judgment lien not constituting an Event of Default under Section 8.1(j); (h)
zoning restrictions, easements, licenses, or other restrictions on the use of
any Real Estate or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (i) presently existing or hereafter created
Liens in favor of Lender; and (j) Liens expressly permitted under clauses (b)
and (c) of Section 6.7 of the Agreement.

 

“Permitted Preferred Stock” means preferred stock or other preferred equity
interests of Intermediate Parent issued or sold to Parent or any Subsidiary of
Parent, (a) the express terms of which shall provide that no dividends thereon
shall be required to be paid at any time in cash or other property (other than
payments in such additional Permitted Preferred Stock) and which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (including any change of
control event), cannot mature and is not mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, and is not redeemable, or required to be
repurchased, at the sole option of the holder thereof (including upon the
occurrence of a change of control event or pursuant to any put right), in whole
or in part, prior to payment in full of all Obligations under the Loan Documents
or all loans and other obligations with respect to any refinancing thereof, and
(b) which is pledged to Lender by the holder thereof pursuant to a pledge
agreement in form and substance satisfactory to Lender.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means, at any time, an employee benefit plan, as defined in Section 3(3)
of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes to or
has an obligation to contribute to or has maintained, contributed to or had an
obligation to contribute to at any time within the

 

A-18



--------------------------------------------------------------------------------

past 7 years on behalf of participants who are or were employed by any Credit
Party or ERISA Affiliate.

 

“Pledge Agreement” means the Pledge Agreement of even date herewith executed by
Pledgors in favor of Lender, and any pledge agreements entered into after the
Closing Date by any Credit Party (as required by the Agreement or any other Loan
Document).

 

“Pledgors” means Parent, Intermediate Parent and each Subsidiary of Intermediate
Parent, and each other Person, if any, that executes a pledge agreement or other
similar agreement in favor of Lender in connection with the transactions
contemplated by the Agreement and the other Loan Documents.

 

“Prior Lenders” means DB Structured Products, Inc. and BPD Bank.

 

“Prior Lender Obligations” means Indebtedness of Borrower incurred under (i)
that certain Amended and Restated Master Loan and Security Agreement dated as of
December 31, 2002 by and between DB Structured Products, Inc. and Borrower, as
amended, and (ii) that certain Master Loan and Security Agreement dated as of
June 29, 2004 by and between BPD Bank and Borrower.

 

“Proceeds” means “proceeds,” as such term is defined in the Code, including (a)
any and all proceeds of any insurance, indemnity, warranty or guaranty payable
to any Credit Party from time to time with respect to any of the Collateral, (b)
any and all payments (in any form whatsoever) made or due and payable to any
Credit Party from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of governmental
authority), (c) any claim of any Credit Party against third parties (i) for
past, present or future infringement of any Patent or Patent License, or (ii)
for past, present or future infringement or dilution of any Copyright, Copyright
License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (d) any recoveries by any
Credit Party against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

 

“Pro Forma” means the unaudited consolidated and consolidating balance sheet of
Intermediate Parent and its Subsidiaries as of June 30, 2005 after giving pro
forma effect to the Related Transactions.

 

“Projections” means Intermediate Parent’s forecasted consolidated and
consolidating: (a) balance sheets; (b) profit and loss statements; (c) cash flow
statements; and (d) capitalization statements, all prepared on a Subsidiary by
Subsidiary or division by division basis, if applicable, and otherwise
consistent with the historical Financial Statements of Borrower, together with
appropriate supporting details and a statement of underlying assumptions.

 

A-19



--------------------------------------------------------------------------------

“Qualified Plan” means a Pension Plan that is intended to be tax qualified under
Section 401(a) of the IRC.

 

“Real Estate” has the meaning ascribed to it in Section 3.6.

 

“Refinancing” means the repayment in full by Borrower of the Prior Lender
Obligations on the Closing Date.

 

“Related Transactions” means the initial borrowing under the Revolving Loan on
the Closing Date, the Refinancing, the payment for the redemption of the
Borrower Preferred Stock, the payment of all fees, costs and expenses associated
with all of the foregoing, the execution of the Multi-Party Agreement by the
parties thereto and the execution and delivery of all of the Related
Transactions Documents.

 

“Related Transactions Documents” means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“REO Property” means Real Estate owned by Borrower or any other Credit Party,
which Real Estate has been acquired and is owned by such Credit Party as a
result of foreclosure or acceptance by such Credit Party of a deed in lieu of
foreclosure, or similar transaction, whether previously constituting SBA 7(a)
Note Receivable Collateral or otherwise), together with all of such Credit
Party’s now owned or hereafter acquired interests in the improvements thereon,
the fixtures attached thereto and the easements appurtenant thereto.

 

“Required Procedures” means procedures, including credit and underwriting
standards, loan to value ratio limitations and the use of Approved Forms with
respect to the financing and servicing of SBA 7(a) Note Receivables as in effect
on the Closing Date, together with such changes and modifications thereto from
time to time as shall be required by SBA Rules and Regulations or as have been
approved in writing by Lender, in Lender’s reasonable credit judgment.

 

“Reserves” means with respect to the Borrowing Base of Borrower (a) the SBA
Guaranty Reserve, and (b) such other reserves against Eligible SBA 7(a) Note
Receivables, or Borrowing Availability of Borrower that Lender may, in its
reasonable credit judgment, establish from time to time. Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued Interest Expenses or Indebtedness shall be deemed to be a reasonable
exercise of Lender’s credit judgment.

 

“Restricted Payment” means, with respect to any Credit Party, (a) the
declaration or payment of any dividend or any other payment or distribution of
cash or other property or assets in respect of Stock; (b) any payment on account
of the purchase, redemption, defeasance, sinking fund or other retirement of
such Credit Party’s Stock or any other payment or distribution made in respect
thereof, either directly or indirectly; (c) any payment or prepayment of
principal of,

 

A-20



--------------------------------------------------------------------------------

premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to, any Subordinated Debt; (d)
any payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire Stock
of such Credit Party now or hereafter outstanding; (e) any payment of a claim
for the rescission of the purchase or sale of, or for material damages arising
from the purchase or sale of, any shares of such Credit Party’s Stock or of a
claim for reimbursement, indemnification or contribution arising out of or
related to any such claim for damages or rescission; (f) any payment, loan,
contribution, or other transfer of funds or other property to any Stockholder of
such Credit Party other than payments of compensation in the ordinary course of
business to Stockholders who are employees of such Person; and (g) any payment
of management fees (or other fees of a similar nature) by such Credit Party to
any Stockholder of such Credit Party or its Affiliates.

 

“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.

 

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).

 

“Revolving Loan” means, at any time, the sum of the aggregate amount of
Revolving Credit Advances outstanding to Borrower.

 

“Revolving Loan Commitment” means commitment of Lender to make Revolving Credit
Advances, which commitment shall be SEVENTY-FIVE MILLION DOLLARS ($75,000,000)
on the Closing Date, as such amount may be adjusted, if at all, from time to
time in accordance with the Agreement.

 

“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“SBA” means the United States Small Business Administration or any other federal
agency administering the SBA Act.

 

“SBA Act” means the Small Business Act of 1953, as the same may be amended from
time to time.

 

“SBA Guaranteed Percentage” means with respect to any SBA 7(a) Note Receivable,
a fraction, (i) the numerator of which is the SBA Guaranteed Note Receivable
with respect to such SBA 7(a) Note Receivable, and (ii) the denominator of which
is the SBA 7(a) Note Receivable.

 

“SBA Guaranty Reserve” means a reserve against the Borrowing Base in an amount
determined by Lender in its discretion but up to an amount of $808,700.

 

“SBA Lender’s License” means that authority given to a lender by the SBA to make
SBA 7(a) Loans as permitted under the SBA Act, as amended and further authorized
by the SBA in CFR Title 13 Part 120-470 and 471, as amended.

 

A-21



--------------------------------------------------------------------------------

“SBA Reduced Guaranty Ineligible Amount” means, with respect to any SBA Reduced
Guaranty Receivable originated on or after the Closing Date if retained on the
books of Borrower, an amount equal to (a) such SBA Reduced Guaranty Receivable,
less (b) the sum of (i) the SBA 7(a) Guaranteed Note Receivable, and (ii) the
product of (x) such SBA Reduced Guaranty Receivable and (y) a percentage equal
to one-third of the SBA Guaranteed Percentage of such SBA Reduced Guaranty
Receivable.

 

“SBA Reduced Guaranty Receivable” means each Eligible SBA 7(a) Note Receivable
which has a SBA Guaranteed Percentage less than 75%.

 

“SBA Rules and Regulations” means the SBA Act, as amended, any other legislation
binding on SBA relating to financial transactions, any Loan Guaranty Agreement,
all rules and regulations promulgated from time to time under the SBA Act, and
SBA Standard Operating Procedures and any Official Notices issued by the SBA,
all as from time to time in effect.

 

“SBA 7(a) Guaranteed Note Receivable” means that portion of any SBA 7(a) Note
Receivable that is actually guaranteed by the SBA.

 

“SBA 7(a) Loan Notes” means any promissory notes that at any time evidence SBA
7(a) Loans.

 

“SBA 7(a) Loan Obligor” means any Person, other than the SBA, who is or may
become obligated to Borrower under an SBA 7(a) Loan.

 

“SBA 7(a) Loans” means any loans made by Borrower (or its predecessors in
interest) to small businesses and partially guaranteed by the SBA, all
originated in accordance with the SBA Rules and Regulations and pursuant to the
authorization contained in Section 7(a) of the SBA Act.

 

“SBA 7(a) Non-Guaranteed Note Receivable” means that portion of any SBA 7(a)
Note Receivable that is not guaranteed by the SBA.

 

“SBA 7(a) Note Receivable” means the obligation of an SBA 7(a) Loan Obligor to
pay an SBA 7(a) Loan made by Borrower (or its predecessors in interest) to such
SBA 7(a) Loan Obligor, whether or not evidenced by a promissory note or other
instrument.

 

“SBA 7(a) Note Receivable Collateral” means any and all property or interests in
property, whether personal property (including without limitation accounts,
chattel paper, instruments, documents, deposit accounts, contract rights,
general intangibles, inventory or equipment) or real property, or both, whether
owned by an SBA 7(a) Loan Obligor or any other Person, that secures an SBA 7(a)
Note Receivable or an SBA 7(a) Loan Obligor’s obligations under an SBA 7(a) Loan
Note or SBA 7(a) Note Receivable Document, and all supporting obligations in
respect thereof.

 

“SBA 7(a) Note Receivable Documents” means, with respect to any SBA 7(a) Note
Receivable, all original documents, instruments, and chattel paper, executed or
delivered to or for the account of Borrower by the applicable SBA 7(a) Loan
Obligor and evidencing such SBA 7(a) Note Receivable.

 

A-22



--------------------------------------------------------------------------------

“SBA Standard Operating Procedures and Official Notices” means Public Law
85-536, as amended; those Rules and Regulations, as defined in 13 CFR Part 120,
“Business Loans” and 13 CFR Part 121, “Size Standards”; Standard Operating
Procedures, (SOP) 50-10 for loan processing, 50-50 for loan servicing and 50-51
for loan liquidation as may be published and or amended from time to time by the
SBA.

 

“Secondary Participation Agreement” means any Secondary Participation Guaranty
Agreement (SBA Form 1086) or similar agreement among Borrower, the SBA, and any
purchaser or potential purchaser of any SBA 7(a) Guaranteed Note Receivable from
time to time.

 

“Security Agreement” means the Security Agreement of even date herewith entered
into among Lender and each Credit Party that is a signatory thereto.

 

“Servicing Fee” has the meaning ascribed to it in the Multi-Party Agreement.

 

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

“Sold Note Receivable” means an SBA 7(a) Guaranteed Note Receivable sold by
Borrower to purchasers in the secondary market in accordance with SBA Rules and
Regulations and the requirements of this Agreement.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11 1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Debt” means the Parent Subordinated Debt and any other
Indebtedness of any Credit Party subordinated to the Obligations in a manner and
form satisfactory to Lender in its

 

A-23



--------------------------------------------------------------------------------

sole discretion, as to right and time of payment and as to any other rights and
remedies thereunder.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person and/or one or more Subsidiaries of such Person, or
with respect to which any such Person has the right to vote or designate the
vote of 50% or more of such Stock whether by proxy, agreement, operation of law
or otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
Borrower.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

 

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender by the jurisdictions under the laws of which Lender is
organized or conducts business or any political subdivision thereof.

 

“Termination Date” means the date on which the Revolving Loan has been
indefeasibly repaid in full and all other Obligations under the Agreement and
the other Loan Documents have been completely discharged, and Borrower shall not
have any further right to borrow any monies under the Agreement.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan) that is
subject to Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues,

 

A-24



--------------------------------------------------------------------------------

extensions or renewals thereof; and (c) all goodwill associated with or
symbolized by any of the foregoing.

 

“Trust Account” shall have the meaning ascribed to it in the Trust Account
Agreement.

 

“Trust Account Agreement” shall mean that certain Trust Account Agreement, dated
as of the Closing Date, by and between the Borrower and the Trustee, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Trustee” means Deutsche Bank Trust Company Americas, as collection and
disbursement agent under the Trust Account Agreement.

 

“UCC Filing Authorization Letter” means a letter duly executed by Borrower
authorizing Lender to file appropriate financing statements on Form UCC-1 in
such office or offices as may be necessary or, in the opinion of Lender,
desirable to perfect the security interests purported to be created by the Loan
Documents.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of five (5) years following a transaction which
might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Credit Party
or any ERISA Affiliate as a result of such transaction.

 

“Write-Off Percentage” means on any date of determination a fraction (a) the
numerator of which is the Borrower’s gross charge-offs (whether of principal,
interest or otherwise), less recoveries, relating to the SBA 7(a) Note
Receivables for the twelve month period ending on such date of determination,
and (b) the denominator of which is the sum of (1) the outstanding principal and
interest balance of the SBA 7(a) Note Receivables on the date of determination
and (2) the excess of (A) Permitted Dispositions during such twelve month period
relating solely to SBA 7(a) Non-Guaranteed Note Receivables over (B) the
aggregate principal amount of SBA 7(a) Note Receivables originated by Borrower
during such twelve month period.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, reference in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

 

A-25



--------------------------------------------------------------------------------

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

 

A-26



--------------------------------------------------------------------------------

ANNEX B (Section 1.2)

to

CREDIT AGREEMENT

 

[INTENTIONALLY OMITTED]

 

B-1



--------------------------------------------------------------------------------

ANNEX C (Section 1.8)

to

CREDIT AGREEMENT

 

CASH MANAGEMENT SYSTEMS

 

Intermediate Parent and Borrower shall, and shall cause the other Credit Parties
to, establish and maintain the Cash Management Systems described below:

 

(a) On or before the Closing Date and until the Termination Date, Intermediate
Parent and Borrower shall establish a blocked account (“Blocked Account”), and
deposit and cause each Credit Party to deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, (i) all cash (other than as permitted by clause (d) below),
and (ii) all cash, checks, drafts or other similar items of payment relating to
or constituting payments made in respect of any and all Collateral (other than
payments, including any prepayments and payments with respect to each Permitted
Disposition, with respect to any SBA 7(a) Loan (but subject to clause (c)
below)) into such Blocked Account in Borrower’s name or any such Credit Party’s
name at the bank identified in Disclosure Schedule (3.19), which bank shall be
reasonably satisfactory to Lender (the “Blocked Account Bank”).

 

(b) Borrower has entered into the Trust Account Agreement pursuant to which
Borrower has established the Trust Account. Borrower shall cause all payments,
including any prepayments and payments with respect to each Permitted
Disposition, with respect to each SBA 7(a) Loan to be deposited into the Trust
Account, including any Net Sale Proceeds from any Sold Note Receivable, any Note
Participation Amounts from any Note Participation, and any Servicing Fees.

 

(c) Borrower shall cause the Trustee to transfer, via wire transfer, all
payments received for the SBA 7(a) Loans and any Permitted Dispositions, in
accordance with its interests, to the FTA or the SBA in accordance with Section
2.2(c) of the Trust Account Agreement, to the Blocked Account for the account of
Borrower, and to the applicable participant with respect to any SBA 7(a) Loan.

 

(d) Borrower may maintain, in its name, (i) an account (the “Main Disbursement
Account”) at a bank acceptable to Lender (the “Main Disbursement Bank”), into
which Lender shall, from time to time, deposit proceeds of Revolving Credit
Advances made to Borrower pursuant to Section 1.1 for use by Borrower solely in
accordance with the provisions of Section 1.4, (ii) an account (the “Vendor
Disbursement Account”) at a bank acceptable to Lender (the “Vendor Disbursement
Bank”), into which Lender shall, from time to time, deposit proceeds from the
Main Disbursement Account for use by Borrower to make payments to vendors for
goods and services, and (iii) an account (the “Payroll Disbursement Account”) at
a bank acceptable to Lender (the “Payroll Disbursement Bank”), into which Lender
shall, from time to time, deposit proceeds from the Main Disbursement Account
for use by Borrower to make payroll disbursements to employees of the Credit
Parties. Borrower may also maintain, in its name, an account (the “Fee
Disbursement Account”) at a bank acceptable to Lender (the “Fee Disbursement
Bank”), into which Borrower shall, from time to time, cause the Trustee to
deposit Servicing Fees after the occurrence and during the continuance of an
Event of Default or when

 

C-1



--------------------------------------------------------------------------------

Borrower is not longer permitted to obtain Revolving Credit Advances hereunder,
and amounts payable as fees to Deutsche Bank Trust Company Americas in
connection with its services under the Trust Account Agreement, provided that
the aggregate amount deposited in the Fee Disbursement Account during any
calendar month shall not exceed $35,000. CCCRE may maintain, in its name, an
account (the “REO Account”) at a bank acceptable to Lender (the “REO Bank”,
together with the Blocked Account Bank, the Main Disbursement Bank, the Vendor
Disbursement Bank and the Payroll Disbursement Bank, the “Relationship Banks”),
into which Lender shall, from time to time, deposit proceeds of sales of REO
Property and from which CCCRE may pay fees and expenses related to sales of REO
Property, provided that the net proceeds from any sale of REO Property shall be
promptly wired to the Trust Account. Borrower shall not, nor shall cause or
permit any Subsidiary thereof to, accumulate or maintain cash in Disbursement
Accounts as of any date of determination in excess of checks outstanding against
such accounts as of that date and amounts necessary to meet minimum balance
requirements.

 

(e) On or before the Closing Date (or such later date as Lender shall consent to
in writing), the Blocked Account Bank, the Main Disbursement Bank and the Vendor
Disbursement Bank, shall have entered into tri-party blocked account agreements
with Lender and the applicable Credit Party, in form and substance reasonably
acceptable to Lender, which shall become operative on or prior to the Closing
Date. Each such blocked account agreement shall provide, among other things,
that (i) all items of payment deposited in such account and proceeds thereof
deposited in the Blocked Account, the Main Disbursement Account or the Vendor
Disbursement Account, as applicable, are held by such bank as agent or
bailee-in-possession for Lender, (ii) the bank executing such agreement has no
rights of setoff or recoupment or any other claim against such account, as the
case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) from and after the Closing Date, with
respect to the Blocked Account Bank, such bank agrees to immediately forward all
amounts received in the applicable Blocked Account to the Collection Account
through daily sweeps from the Blocked Account into the Collection Account.

 

(f) So long as no Default or Event of Default has occurred and is continuing,
Borrower may amend Disclosure Schedule (3.19) to add or replace a Relationship
Bank, or to replace the Blocked Account, the Main Disbursement Account, the
Vendor Disbursement Account, the Payroll Disbursement Account, the REO Account
or the Fee Disbursement Account; provided, that (i) Lender shall have consented
in writing in advance to the opening of such account with the relevant bank and
(ii) prior to the time of the opening of such account (other than with respect
to the Payroll Disbursement Account, the REO Account or the Fee Disbursement
Account), the applicable Credit Party and such bank shall have executed and
delivered to Lender a tri-party blocked account agreement, in form and substance
reasonably satisfactory to Lender. Each Credit Party shall close any of its
accounts (and establish replacement accounts in accordance with the foregoing
sentence) promptly and in any event within thirty (30) days following notice
from Lender that the creditworthiness of any bank holding an account is no
longer acceptable in Lender’s reasonable judgment, or as promptly as practicable
and in any event within sixty (60) days of notice from Lender that the operating
performance, funds transfer or availability procedures or performance with
respect to accounts of the bank holding such accounts or Lender’s liability
under any tri-party blocked account agreement with such bank is

 

C-2



--------------------------------------------------------------------------------

no longer acceptable in Lender’s reasonable judgment. Notwithstanding anything
to the contrary set forth herein, no Credit Party shall terminate or replace the
Trust Account Agreement or the Trust Account unless such Trust Account Agreement
or the Trust Account has been replaced prior to, or simultaneously with, such
termination in a manner satisfactory to Lender.

 

(g) The Blocked Account, the Main Disbursement Account and the Vendor
Disbursement Account shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Revolving Loan and all other Obligations, and in which Intermediate Parent and
each Subsidiary thereof shall have granted a Lien to Lender pursuant to the
Security Agreement.

 

(h) All amounts deposited in the Collection Account shall be deemed received by
Lender in accordance with Section 1.10 and shall be applied (and allocated) by
Lender in accordance with Section 1.11. In no event shall any amount be so
applied unless and until such amount shall have been credited in immediately
available funds to the Collection Account.

 

(i) Intermediate Parent shall and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with
Intermediate Parent (each a “Related Person”) to (i) hold in trust for Lender
all checks, cash and other items of payment received by Intermediate Parent or
any such Related Person, and (ii) within one (1) Business Day after receipt by
Intermediate Parent or any such Related Person of any checks, cash or other
items of payment, deposit the same into the Trust Account to the extent required
by the Trust Account Agreement and the Multi-Party Agreement, and otherwise to
the Blocked Account. Intermediate Parent on behalf of itself and each Related
Person acknowledges and agrees that all cash, checks or items of payment
constituting proceeds of Collateral are part of the Collateral. All proceeds of
the sale or other disposition of any Collateral, shall be deposited directly
into the Trust Account to the extent required by the Trust Account Agreement and
the Multi-Party Agreement, and otherwise to the Blocked Account.

 

C-3



--------------------------------------------------------------------------------

ANNEX D (Section 2.1(a))

to

CREDIT AGREEMENT

 

CLOSING CHECKLIST

 

In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(a), the following items must be
received by Lender in form and substance satisfactory to Lender on or prior to
the Closing Date (each capitalized term used but not otherwise defined herein
shall have the meaning ascribed thereto in Annex A to the Agreement):

 

A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Lender.

 

B. Revolving Note. Duly executed original of the Revolving Note dated the
Closing Date.

 

C. Security Agreement. Duly executed originals of the Security Agreement, dated
the Closing Date, and all instruments, documents and agreements executed
pursuant thereto.

 

D. Insurance. Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
reasonably requested by Lender, in favor of Lender.

 

E. Security Interests and Code Filings. Evidence satisfactory to Lender that
Lender has a valid and perfected first priority security interest in the
Collateral, including (i) such documents duly executed by each Credit Party
(including financing statements under the Code and other applicable documents
under the laws of any jurisdiction with respect to the perfection of Liens) as
Lender may request in order to perfect its security interests in the Collateral
and (ii) copies of Code search reports listing all effective financing
statements that name any Credit Party as debtor, together with copies of such
financing statements, none of which shall cover the Collateral, except for those
relating to the Prior Lender Obligations (all of which shall be terminated on
the Closing Date) and Permitted Encumbrances.

 

F. Payoff Letter; Termination Statements. Copies of duly executed payoff
letters, in form and substance reasonably satisfactory to Lender, by and between
all parties to the each Prior Lender loan documents evidencing repayment in full
of all Prior Lender Obligations, together with (a) UCC 3 or other appropriate
termination statements, in form and substance satisfactory to Lender, manually
signed by each Prior Lender releasing all liens of such Prior Lender upon any of
the personal property of each Credit Party, and (b) termination of all blocked
account agreements, bank agency agreements or other similar agreements or
arrangements or arrangements in favor of such Prior Lender or relating to the
Prior Lender Obligations.

 

G. Intellectual Property Security Agreement. Duly executed original of the
Intellectual Property Security Agreement dated the Closing Date and signed by
each Credit Party which owns Trademarks, Copyrights and/or Patents, as
applicable, in form and substance reasonably satisfactory to Lender, together
with all instruments, documents and agreements executed pursuant thereto.

 

D-1



--------------------------------------------------------------------------------

H. Guaranty. Duly executed original of the Guaranty, dated the Closing Date, and
all documents, instruments and agreements executed pursuant thereto.

 

I. Multi-Party Agreement. Duly executed original of the Multi-Party Agreement,
in form and substance reasonably satisfactory to Lender.

 

J. Trust Account Agreement. Duly executed original of the Trust Account
Agreement, in form and substance reasonably satisfactory to Lender, which shall
provide, without limitation, that Lender shall be a third-party beneficiary
thereof.

 

K. Intentionally Omitted.

 

L. Required Procedures. Lender shall have received the Required Procedures, all
in form and substance satisfactory to Lender.

 

M. Participations. Lender shall have received copies of each form of agreement
pursuant to which Borrower has sold or proposes to sell any Note Participation,
together with a certificate of the Secretary of Borrower certifying each such
document as being a true, correct and complete copy thereof.

 

N. UCC Filing Authorization Letter. Lender shall have received a UCC Filing
Authorization Letter, duly executed by Borrower and each Guarantor, together
with appropriate financing statements on Form UCC-1 duly filed in such office or
offices as may be necessary or, in the opinion of Lender, desirable to perfect
Lender’s Liens in and to the Collateral, and Lender shall have received searches
reflecting the filing of all such financing statements;

 

O. Initial Borrowing Base Certificate. Duly executed originals of an initial
Borrowing Base Certificate from Borrower, dated the Closing Date, reflecting
information concerning Eligible SBA 7(a) Note Receivables of Borrower as of a
date not more than seven (7) days prior to the Closing Date.

 

P. Initial Notice of Revolving Credit Advance. Duly executed originals of a
Notice of Revolving Credit Advance, dated the Closing Date, with respect to the
initial Revolving Credit Advance to be requested by Borrower on the Closing
Date.

 

Q. Letter of Direction. Duly executed originals of a letter of direction from
Borrower addressed to Lender with respect to the disbursement on the Closing
Date of the proceeds of the initial Revolving Credit Advance.

 

R. Cash Management System; Blocked Account Agreements. Evidence satisfactory to
Lender that, as of the Closing Date, Cash Management Systems complying with
Annex C to the Agreement have been established and are currently being
maintained in the manner set forth in such Annex C, together with copies of duly
executed tri-party blocked account and lock box agreements, reasonably
satisfactory to Lender, with the banks as required by Annex C.

 

S. Charter and Good Standing. For each Credit Party and each Pledgor that is not
a Credit Party, such Person’s (a) charter and all amendments thereto, (b) good
standing certificates (including verification of tax status) in its state of
organization and (c) good standing certificates

 

D-2



--------------------------------------------------------------------------------

(including verification of tax status) and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date prior to the Closing Date and certified by the applicable Secretary of
State or other authorized Governmental Authority.

 

T. Bylaws and Resolutions. For each Credit Party and each Pledgor that is not a
Credit Party, (a) such Person’s bylaws (or the equivalent with respect to any
limited liability company), together with all amendments thereto and (b)
resolutions of such Person’s Board of Directors and stockholders, as applicable
(or the equivalent with respect to any limited liability company), approving and
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and the transactions to be consummated in
connection therewith, each certified as of the Closing Date by such Person’s
corporate secretary or an assistant secretary (or the equivalent with respect to
any limited liability company) as being in full force and effect without any
modification or amendment.

 

U. Incumbency Certificates. For each Credit Party and each Pledgor that is not a
Credit Party, signature and incumbency certificates of the officers of each such
Person executing any of the Loan Documents, certified as of the Closing Date by
such Person’s corporate secretary or an assistant secretary (or the equivalent
with respect to any limited liability company) as being true, accurate, correct
and complete.

 

V. Opinions of Counsel. Duly executed originals of opinions of Cozen O’Conner,
counsel for the Credit Parties, together with any local counsel opinions
reasonably requested by Lender, each in form and substance reasonably
satisfactory to Lender and its counsel, dated the Closing Date, and each
accompanied by a letter addressed to such counsel from the Credit Parties,
authorizing and directing such counsel to address its opinion to Lender, and to
include in such opinion an express statement to the effect that Lender is
authorized to rely on such opinion.

 

W. Pledge Agreement. Duly executed originals of the Pledge Agreement accompanied
by (as applicable) (a) share certificates representing all of the outstanding
Stock being pledged pursuant to such Pledge Agreement and stock powers for such
share certificates executed in blank and (b) the original Intercompany Notes and
other instruments evidencing Indebtedness being pledged pursuant to such Pledge
Agreement, duly endorsed in blank.

 

X. Accountants’ Letters. A letter from the Credit Parties to their independent
auditors authorizing the independent certified public accountants of the Credit
Parties to communicate with Lender in accordance with Section 4.2.

 

Y. Appointment of Agent for Service. An appointment of CT Corporation as agent
for service of process for Intermediate Parent and each of its Subsidiaries not
organized in the state of New York.

 

Z. Officer’s Certificate. Lender shall have received duly executed originals of
a certificate of the Chief Executive Officer and/or Chief Financial Officer of
Intermediate Parent, dated the Closing Date, stating that, since December 31,
2004 (a) no event or condition has occurred or is existing which could
reasonably be expected to have a Material Adverse Effect; (b) there has been no
material adverse change in the industry in which Borrower operates; (c) no
Litigation

 

D-3



--------------------------------------------------------------------------------

has been commenced which, if successful, would have a Material Adverse Effect or
could challenge any of the transactions contemplated by the Agreement and the
other Loan Documents; (d) there have been no Restricted Payments made by any
Credit Party; (e) before and after giving effect to the transactions
contemplated by the Credit Agreement, each Credit Party will be Solvent, and (f)
there has been no material increase in liabilities, liquidated or contingent,
and no material decrease in assets of Intermediate Parent or any of its
Subsidiaries.

 

AA. Waivers. Lender shall have received landlord waivers and consents, bailee
letters and mortgagee agreements in form and substance satisfactory to Lender,
in each case as required pursuant to Section 5.9.

 

BB. Parent Subordination Agreement. Lender shall have received the Parent
Subordination Agreement, in form and substance reasonably satisfactory to
Lender, in its sole discretion, as Lender shall have deemed necessary or
appropriate with respect to the Parent Subordinated Debt.

 

CC. Employment Agreements. Lender shall have received certified copies of the
Employment Agreements.

 

DD. Intentionally Omitted.

 

EE. Audited Financials; Financial Condition. Lender shall have received the
final Financial Statements, Projections and other materials set forth in Section
3.4, certified by Intermediate Parent’s Chief Financial Officer, in each case in
form and substance reasonably satisfactory to Lender, and Lender shall be
satisfied, in its sole discretion, with all of the foregoing. Lender shall have
further received a certificate of the Chief Executive Officer and/or the Chief
Financial Officer of Borrower, based on such Pro Forma and Projections, to the
effect that (a) Borrower will be Solvent upon the consummation of the
transactions contemplated herein; (b) the Pro Forma fairly presents the
financial condition of Borrower as of the date thereof after giving effect to
the transactions contemplated by the Loan Documents; (c) the Projections are
based upon estimates and assumptions stated therein, all of which Borrower
believes to be reasonable and fair in light of current conditions and current
facts known to Borrower and, as of the Closing Date, reflect Borrower’s good
faith and reasonable estimates of its future financial performance and of the
other information projected therein for the period set forth therein; and (d)
containing such other statements with respect to the solvency of Borrower and
matters related thereto as Lender shall request.

 

FF. Other Documents. Such other certificates, documents and agreements
respecting any Credit Party as Lender may reasonably request.

 

D-4



--------------------------------------------------------------------------------

ANNEX E (Section 4.1(a)

to

CREDIT AGREEMENT

 

FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING

 

Borrower shall deliver or cause to be delivered to Lender the following:

 

(a) Monthly Financials. Within thirty (30) days after the end of each Fiscal
Month, financial information regarding Intermediate Parent and its Subsidiaries,
certified by the Chief Financial Officer of Intermediate Parent, consisting of
consolidated and consolidating (i) unaudited balance sheets as of the close of
such Fiscal Month and the related statements of income and cash flows for that
portion of the Fiscal Year ending as of the close of such Fiscal Month; (ii)
unaudited statements of income and cash flows for such Fiscal Month, setting
forth in comparative form the figures for the corresponding period in the prior
year and the figures contained in the Projections for such Fiscal Year, all
prepared in accordance with GAAP (subject to normal year-end adjustments); and
(iii) a summary of the outstanding balance of all Intercompany Notes as of the
last day of that Fiscal Month. Such financial information shall be accompanied
by (A) a statement in reasonable detail (each, a “Compliance Certificate”)
showing the calculations used in determining compliance with each of the
Financial Covenants that is tested on a monthly basis, (B) a certification of
the Chief Financial Officer of Intermediate Parent that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments) the financial position and results of operations of Intermediate
Parent and its Subsidiaries, on a consolidated and consolidating basis, in each
case as at the end of such Fiscal Month and for that portion of the Fiscal Year
then ended and (ii) any other information presented is true, correct and
complete in all material respects and that there was no Default or Event of
Default in existence as of such time or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.

 

(b) Quarterly Financials. Within forty five (45) days after the end of each
Fiscal Quarter, consolidated and consolidating financial information regarding
Intermediate Parent and its Subsidiaries, certified by the Chief Financial
Officer of Intermediate Parent, including (i) unaudited balance sheets as of the
close of such Fiscal Quarter and the related statements of income and cash flow
for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter and (ii) unaudited statements of income and cash flows for such Fiscal
Quarter, in each case setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections for such Fiscal Year, all prepared in accordance with GAAP (subject
to normal year-end adjustments). Such financial information shall be accompanied
by (A) a Compliance Certificate showing the calculations used in determining
compliance with each of the Financial Covenants that is tested on a quarterly
basis and (B) the certification of the Chief Financial Officer of Intermediate
Parent that (i) such financial information presents fairly in accordance with
GAAP (subject to normal year-end adjustments) the financial position, results of
operations and statements of cash flows of Intermediate Parent and its
Subsidiaries, on both a consolidated and consolidating basis, as at the end of
such Fiscal Quarter and for that portion of the Fiscal Year period then ended,
(ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or

 

E-1



--------------------------------------------------------------------------------

Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default. In addition,
Intermediate Parent shall deliver to Lender, within forty five (45) days after
the end of each Fiscal Quarter, a management discussion and analysis that
includes a comparison to budget for that Fiscal Quarter and a comparison of
performance for that Fiscal Quarter to the corresponding period in the prior
year.

 

(c) Operating Plan. As soon as available, but not later than thirty (30) days
prior to the end of each Fiscal Year, an annual operating plan for Borrower on a
consolidated and consolidating basis, approved by the Board of Directors of
Borrower, for the following Fiscal Year, that (i) includes a statement of all of
the material assumptions on which such plan is based, (ii) includes monthly
balance sheets, income statements and statements of cash flows and a monthly
budget for the following year and (iii) integrates sales, gross profits,
operating expenses, operating profit, cash flow projections and Borrowing
Availability projections, all prepared on the same basis and in similar detail
as that on which operating results are reported (and in the case of cash flow
projections, representing management’s good faith estimates of future financial
performance based on historical performance), and including plans for personnel,
Capital Expenditures and facilities.

 

(d) Annual Audited Financials. Within ninety (90) days after the end of each
Fiscal Year, audited Financial Statements for Intermediate Parent and its
Subsidiaries on a consolidated and (unaudited) consolidating basis, consisting
of balance sheets and statements of income and retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which Financial Statements shall be prepared in accordance with
GAAP and certified without qualification, by an independent certified public
accounting firm of national standing or otherwise acceptable to Lender. Such
Financial Statements shall be accompanied by (i) a statement prepared in
reasonable detail showing the calculations used in determining compliance with
each of the Financial Covenants, (ii) a report from such accounting firm to the
effect that, in connection with their audit examination, nothing has come to
their attention to cause them to believe that a Default or Event of Default has
occurred with respect to the Financial Covenants (or specifying those Defaults
and Events of Default that they became aware of), it being understood that such
audit examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults or Events of
Default, (iii) the annual letters to such accountants in connection with their
audit examination detailing contingent liabilities and material litigation
matters, and (iv) the certification of the Chief Executive Officer or Chief
Financial Officer of Intermediate Parent that all such Financial Statements
present fairly in accordance with GAAP the financial position, results of
operations and statements of cash flows of Intermediate Parent and its
Subsidiaries on a consolidated and consolidating basis, as at the end of such
Fiscal Year and for the period then ended, and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

 

(e) Management Letters. Within five (5) Business Days after receipt thereof by
any Credit Party, copies of all management letters, exception reports or similar
letters or reports received by such Credit Party from its independent certified
public accountants.

 

E-2



--------------------------------------------------------------------------------

(f) Default Notices. As soon as practicable, and in any event within five (5)
Business Days after an executive officer of Borrower has actual knowledge of the
existence of any Default, Event of Default or other event that has had a
Material Adverse Effect, telephonic or telecopied notice specifying the nature
of such Default or Event of Default or other event, including the anticipated
effect thereof, which notice, if given telephonically, shall be promptly
confirmed in writing on the next Business Day.

 

(g) SEC Filings and Press Releases. Promptly upon their becoming available,
copies of: (i) all Financial Statements, reports, notices and proxy statements
made publicly available by any Credit Party to its security holders; (ii) all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by any Credit Party with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority; and (iii) all press releases and other statements made available by
any Credit Party to the public concerning material changes or developments in
the business of any such Person.

 

(h) Subordinated Debt and Equity Notices. As soon as practicable, copies of all
material written notices given or received by any Credit Party with respect to
any Subordinated Debt or Stock of such Person, and, within two (2) Business Days
after any Credit Party obtains knowledge of any matured or unmatured event of
default with respect to any Subordinated Debt, notice of such event of default.

 

(i) Supplemental Schedules. Supplemental disclosures, if any, required by
Section 5.6.

 

(j) Litigation. Promptly upon learning thereof, written notice of any Litigation
commenced or threatened against any Credit Party that (i) seeks damages in
excess of $250,000, (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets or against any Credit
Party or ERISA Affiliate in connection with any Plan, (iv) alleges criminal
misconduct by any Credit Party, (v) alleges the violation of any law regarding,
or seeks remedies in connection with, any Environmental Liabilities or (vi)
involves any product recall.

 

(k) Insurance Notices. Disclosure of losses or casualties required by Section
5.4.

 

(l) Lease Default Notices. To Lender, (i) within two (2) Business Days after
receipt thereof, copies of any and all default notices received under or with
respect to any leased location or public warehouse where Collateral is located,
(ii) monthly within three (3) Business Days after payment thereof, evidence of
payment of lease or rental payments as to each leased or rented location for
which a landlord or bailee waiver has not been obtained and (iii) such other
notices or documents as Lender may request in its reasonable discretion; and

 

(m) Lease Amendments. Within two (2) Business Days after receipt thereof, copies
of all material amendments to real estate leases.

 

(n) Hedging Agreements. To Lender within two (2) Business Days after entering
into such agreement or amendment, copies of all interest rate, commodity or
currency hedging agreements or amendments thereto.

 

E-3



--------------------------------------------------------------------------------

(o) SBA Notices. Within two (2) Business Days after receipt thereof, copies of
any material notices from the SBA, including, without limitation, any notices
relating to Borrower’s status as a preferred lender in any district or in
connection with any Loan Guaranty Agreement.

 

(p) Trust Account Agreement Notices. Within one (1) Business Day after receipt
by Borrower, or delivery by Borrower to Trustee, copies of any notice of
termination of the Trust Account Agreement pursuant to Section 5.9 thereof.
Borrower, upon the request of Lender, shall simultaneously deliver to Lender a
copy of each Instruction (as defined in the Trust Account Agreement) delivered
to the Trustee.

 

(q) Other Documents. Within two (2) Business Days after receipt thereof, such
other financial and other information respecting any Credit Party’s business or
financial condition as Lender shall, from time to time, reasonably request.

 

E-4



--------------------------------------------------------------------------------

ANNEX F (Section 4.1(b))

to

CREDIT AGREEMENT

 

COLLATERAL REPORTS

 

Borrower shall deliver or cause to be delivered to Lender the following:

 

(a) Borrower shall deliver to Lender on a daily basis notice of all claims,
offsets, or disputes asserted by SBA 7(a) Loan Obligors with respect to SBA 7(a)
Note Receivables;

 

(b) Upon Lender’s request, and in any event no less frequently than noon (New
York time) on the second Business Day of each week, a Borrowing Base Certificate
accompanied by such supporting detail and documentation as shall be requested by
Lender in its reasonable discretion, including, without limitation, (i) detailed
information regarding SBA 7(a) Note Receivables and Borrower’s Accounts,
including balance, status and collateral relating thereto, and (ii) with respect
to any SBA 7(a) Loans originated by Borrower since delivery of the most recent
Borrowing Base Certificate previously delivered hereunder, copies of financing
statements to be filed with respect to the SBA 7(a) Loan Obligors for such SBA
7(a) Loans, a copy of the related security agreement, copies of the SBA
authorization with respect to such SBA 7(a) Loans and copies of the
organizational documents for the applicable SBA 7(a) Loan Obligors; provided
that changes with respect to the determination of the amount of SBA 7(a) Note
Receivables that are Eligible SBA 7(a) Note Receivables shall only be reflected
in the Borrowing Base Certificates delivered in accordance with paragraph (e)(i)
of this Annex F;

 

(c) Borrower shall deliver to Lender no later than 10:00 a.m. (New York time) of
the Business Day immediately prior to any Note Sale Settlement Date, a Note Sale
Report in substantially the form of Exhibit F, accompanied by the Broker-Dealer
Confirmation and the Secondary Participation Agreement reflecting the
anticipated sale of the subject SBA 7(a) Guaranteed Note Receivable and all
instructions of Borrower to the purchaser or FTA with respect thereto and, if
requested by Lender, copies of any other documents related to such sale;

 

(d) Borrower shall deliver to Lender on a bi-weekly basis delinquency reviews
with respect to SBA 7(a) Loans that are sixty (60) or more days delinquent in
its SBA 7(a) Loan portfolio.

 

(e) Borrower shall deliver to Lender monthly (not later than the third Business
Day of each month):

 

(i) a Borrowing Base Certificate which includes (i) a detailed calculation of
the Borrowing Base as of the last day of the preceding month, and (ii) detail
regarding SBA 7(a) Note Receivables that are not Eligible SBA 7(a) Note
Receivables;

 

(ii) copies of all SBA 7(a) Note Receivable Documents executed in connection
with each SBA 7(a) Loan funded by Borrower during the preceding month;

 

(iii) aging reports for all SBA 7(a) Note Receivables and Borrower’s Accounts,
in each case containing all information reasonably requested by Lender;

 

F-1



--------------------------------------------------------------------------------

(iv) a report of dispositions of SBA 7(a) Note Receivables, if any, and Net Sale
Proceeds received, if any, during the prior month;

 

(v) a report detailing REO Property of Borrower, if any, and including such
information as Lender may reasonably request.

 

(f) Borrower shall deliver to Lender monthly (or if Lender so determines,
quarterly) credit policy reviews with respect to the Borrower;

 

(g) At the time of delivery of each of the monthly Financial Statements
delivered pursuant to Annex E, a reconciliation of the outstanding Revolving
Loan as set forth in the monthly Loan Account statement provided by Lender to
Borrower’s general ledger and monthly Financial Statements delivered pursuant to
Annex E, in each case accompanied by such supporting detail and documentation as
shall be requested by Lender in its reasonable discretion;

 

(h) At the time of delivery of each of the annual Financial Statements delivered
pursuant to Annex E, a list of any applications for the registration of any
Patent, Trademark or Copyright filed by any Credit Party with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in the prior Fiscal Quarter;

 

(i) Borrower, at its own expense, shall deliver to Lender such appraisals of its
assets as Lender may request at any time after the occurrence and during the
continuance of a Default or an Event of Default, such appraisals to be conducted
by an appraiser, and in form and substance, reasonably satisfactory to Lender;
and

 

(j) Such other reports, statements and reconciliations with respect to the
Borrowing Base, Collateral or Obligations of any or all Credit Parties as Lender
shall from time to time request in its reasonable discretion.

 

F-2



--------------------------------------------------------------------------------

ANNEX G (Section 6.10)

to

CREDIT AGREEMENT

 

FINANCIAL COVENANTS

 

Borrower shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

 

(a) Maximum Capital Expenditures. Borrower and its Subsidiaries on a
consolidated basis shall not make Capital Expenditures during the following
periods that exceed in the aggregate the amounts set forth opposite each of such
periods:

 

Period

--------------------------------------------------------------------------------

  

Maximum Capital

Expenditures per Period

--------------------------------------------------------------------------------

For the Fiscal Year ending December 31, 2005

   $ 400,000

For the Fiscal Year ending December 31, 2006

   $ 600,000

For the Fiscal Year ending December 31, 2007

   $ 1,000,000

For the two Fiscal Quarters ending June 30, 2008

   $ 500,000

 

(b) Minimum Fixed Charge Coverage Ratio. Borrower and its Subsidiaries shall
have on a consolidated basis at the end of each Fiscal Quarter, a Fixed Charge
Coverage Ratio for the 12-month period then ended (commencing with the Fiscal
Quarter ending September 30, 2005) of not less than 1.25:1:00 for each Fiscal
Quarter.

 

(c) Maximum Write-Off Percentage. Borrower’s Write-Off Percentage shall not
exceed 6% for the twelve month period ended on any Fiscal Quarter during the
Fiscal Year ending December 31, 2005; 5.5% for the twelve month period ended on
any Fiscal Quarter during the Fiscal Year ending December 31, 2006; or 5% for
the twelve month period ended on any Fiscal Quarter thereafter.

 

(d) Minimum Bad Loan Allowance Rate. Borrower and its Subsidiaries shall
maintain provisions for write-offs with respect to any SBA 7(a) Loans in an
amount that is not less than 4% of the aggregate outstanding principal and
interest balance of the SBA 7(a) Loans as of the end of each Fiscal Month.

 

(e) Minimum Net Worth. Commencing with the Fiscal Month ending September 30,
2005, Borrower and its Subsidiaries shall have on a consolidated basis at the
end of each Fiscal Month set forth below, a Net Worth equal to or greater than
the following:

 

At the end of each Fiscal Month ending on or before February 28, 2006

   $ 8,000,000

At the end of each Fiscal Month ending on or before February 28, 2007

   $ 8,500,000

At the end of each Fiscal Month ending on or before February 29, 2008

   $ 9,300,000

At the end of each Fiscal Month thereafter

   $ 11,100,000

 

G-1



--------------------------------------------------------------------------------

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. If any “Accounting Changes” (as defined below)
occur and such changes result in a change in the calculation of the financial
covenants, standards or terms used in the Agreement or any other Loan Document,
then Borrower and Lender agree to enter into negotiations in order to amend such
provisions of the Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating Borrower’s and its
Subsidiaries’ financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made. “Accounting Changes”
means (i) changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants (or successor
thereto or any agency with similar functions), (ii) changes in accounting
principles concurred in by Borrower’s certified public accountants; (iii)
purchase accounting adjustments under A.P.B. 16 or 17 and EITF 88-16, and the
application of the accounting principles set forth in FASB 109, including the
establishment of reserves pursuant thereto and any subsequent reversal (in whole
or in part) of such reserves; and (iv) the reversal of any reserves established
as a result of purchase accounting adjustments. All such adjustments resulting
from expenditures made subsequent to the Closing Date (including capitalization
of costs and expenses or payment of pre-Closing Date liabilities) shall be
treated as expenses in the period the expenditures are made and deducted as part
of the calculation of EBITDA in such period. If Borrower and Lender agree upon
the required amendments, then after appropriate amendments have been executed
and the underlying Accounting Change with respect thereto has been implemented,
any reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Borrower and Lender cannot agree upon the required amendments within thirty (30)
days following the date of implementation of any Accounting Change, then all
Financial Statements delivered and all calculations of financial covenants and
other standards and terms in accordance with the Agreement and the other Loan
Documents shall be prepared, delivered and made without regard to the underlying
Accounting Change. For purposes of Section 8.1, breach of a Financial Covenant
contained in this Annex G shall be deemed to have occurred as of any date of
determination by Lender or as of the last date of any specified measuring
period, regardless of when the Financial Statements reflecting such breach are
delivered to Lender.

 

G-2



--------------------------------------------------------------------------------

ANNEX H (Section 11.10)

to

CREDIT AGREEMENT

 

NOTICE ADDRESSES

 

(A) If to Lender, at

General Electric Capital Corporation

201 Merritt 7

Norwalk, Connecticut 06856

Attention: Newtek Account Manager

Telecopier No.: (203) 956 4239

Telephone No.: (203) 956 4419

 

with copies to:

 

Paul, Hastings, Janofsky & Walker LLP

1055 Washington Boulevard

Stamford, Connecticut 06901

Attention: Christopher H. Craig, Esq.

Telecopier No.: (203) 359-3031

Telephone No.: (203) 961-7496

 

and

 

General Electric Capital Corporation

201 Merritt 7

Norwalk, Connecticut 06856

Attention: Corporate Counsel - Commercial Finance

Telecopier No.: (203) 956-4001

Telephone No.: (203) 956-4000

 

(B) If to Borrower, at

 

Newtek Small Business Finance, Inc.

462 Seventh Avenue, 14th Floor

New York, New York 10018

Attention: Peter Downs

Telecopier No.: (212) 643-0286

Telephone No.: (212) 356-9510

 

With copies to:

 

Cozen O’Conner

1667 K Street, NW, Suite 500

Washington, DC 20006-1605

 

H-1



--------------------------------------------------------------------------------

Attention: Matthew G. Ash, Esq.

Telecopier No.: (202) 912-4880

Telephone No.: (202) 912-4810

 

and

 

Newtek Business Services, Inc.

100 Quentin Roosevelt Boulevard, Suite 408

Garden City, New York 11530

Attention: Michael Holden

Telecopier No.: (516) 794-1185

Telephone No.: (516) 390-2266

 

H-2



--------------------------------------------------------------------------------

SCHEDULE 1.1

 

AGENT’S REPRESENTATIVES

 

Carol Rose

General Electric Capital Corporation

201 Merritt 7

Norwalk, Connecticut 06856

Telephone: 203-229-5705

Facsimile: 203-229-5787

 

H-3